            Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 1 of 106




                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA


    MASHAYILA SAYERS, BRITTNEY
    TINKER, JENNIFER MONACHINO,                  Civil Action File No.:
    KIMBERLY MULLINS, and HILDA
    MICHELLE MURPHREE, on behalf of
    themselves and all others similarly
    situated,                                     JURY TRIAL DEMANDED
                             Plaintiffs,
     vs.

    ARTSANA USA, INC.
                             Defendant.

                            CLASS ACTION COMPLAINT

           Plaintiffs Mashayila Sayers, Brittney Tinker, Jennifer Monachino, Kimberly

Mullins, and Hilda Michelle Murphree (“Plaintiffs”), on behalf of themselves and

all others similarly situated, bring this class action lawsuit against Artsana USA, Inc.

(“Defendant” or “Artsana”) based upon personal knowledge as to themselves and

their own actions, due investigation of undersigned counsel, and upon information

and belief as to all other matters.

                                   INTRODUCTION

                  Motor vehicle accidents are a leading cause of death among children.1



1
  https://www.cdc.gov/transportationsafety/child_passenger_safety/cps-
factsheet.html (last visited March 2, 2021).
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 2 of 106




Consequently, the child car seat and booster seat industry is big business. Indeed,

by one estimate, the market size was valued for 2020 at $7.93 billion worldwide and

forecast to grow to $10.87 billion in 2025.2

                Perhaps not surprisingly, the industry is highly competitive with

brands like Chicco (manufactured by defendant Artsana), Evenflo, and Graco

(among others) jockeying for competitive advantage and a larger piece of this

tremendously lucrative market.

               Booster seats, which use a car’s own seat belt system to restrain a child,

provide less protection in a motor vehicle collision than car seats with harnesses.

Nonetheless, manufacturers, eager to increase their sales, have engaged in marketing

designed to encourage parents to move their children from car seats to booster seats

as early as possible notwithstanding unanimous safety recommendations.

               Since the average parent is not in a position to conduct his or her own

safety testing, in order to make informed purchasing decisions, they must rely on the

marketing, labeling, and representations of booster seat manufacturers regarding the

safety of a given booster seat and its appropriateness for children of a specific age

and/or size.

               Until the end of 2020, Artsana, in order to increase its booster seat sales,



2
       https://www.grandviewresearch.com/industry-analysis/baby-car-seat-market
(last visited April 5, 2021).

                                             2
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 3 of 106




consistently assured parents that its booster seats were safe for children weighing as

little as 30 pounds. However, the National Highway Traffic Safety Administration

(“NHTSA”) and the American Academy of Pediatrics (“AAP”) have agreed for

decades that children under 40 pounds should remain in harnessed car seats and, in

the last decade, along with the Center for Disease Control (“CDC”), have agreed that

children should remain in harnessed car seats until they reach the maximum weight

for that car seat, usually 65 to 90 pounds.

             Further, booster seat manufacturers, including Artsana, have for years

exploited legitimate fears of side-impact collisions. In 2018, for example, side-

impact collisions accounted for approximately 25% of the fatalities for children

under the age of 15. Children who survive side-impact collisions often sustain

serious injuries such as traumatic brain injuries, concussions, neck injuries,

whiplash, broken bones, spinal cord injuries, or paralysis.3 The manufacturers have

sought to increase their booster seat sales by proclaiming to consumers that their

booster seats have special side-impact protection and that the booster seats have been



3
  Subcommittee on Economic and Consumer Policy, Staff Report, “Booster Seat
Manufacturers Give Parents Dangerous Advice: Misleading Claims, Meaningless
Safety Testing, and Unsafe Recommendations to Parents About When They Can
Transition Their Children from Car Seats to Booster Seats at 1 (Dec. 10, 2020),
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2020-12-
10%20Subcommittee%20on%20Economic%20and%20Consumer%20Policy%20S
taff%20Report%20on%20Booster%20Seat%20Investigation.pdf (“House
Subcommittee Report”).

                                          3
        Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 4 of 106




side-impact tested.

              To encourage parents not only to purchase its booster seats but also to

pay a higher price for its models, Defendant Artsana markets its booster seats as

having its proprietary “DuoGuard” side-impact protection, claiming that DuoGuard

“offers two layers of side-impact protection for the head and torso.” The company

advertises this feature on its boxes, on its website, and on booster seat labels”:




              Simply put, Artsana’s booster seats do not appreciably reduce the risk

of serious injury or death from side-impact collisions, its testing does not show that

the booster seats are safe in a side-impact collision, and the booster seats are not safe

for children under 40 pounds.

              On December 10, 2020 -- after a 10-month investigation of the seven

leading booster seat manufacturers, including Defendant Artsana -- the U.S. House

of Representatives Subcommittee on Economic and Consumer Policy published a

report of the results of that investigation: Booster Seat Manufacturers Give Parents

Dangerous Advice: Misleading Claims, Meaningless Safety Testing, and Unsafe


                                           4
           Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 5 of 106




Recommendations to Parents About When They Can Transition Their Children from

Car Seats to Booster Seats.4

                Based on a review of thousands of previously non-public documents

produced by the seven manufacturers, the House Subcommittee Report concluded

that booster seat manufacturers, including Defendant Artsana, “have endangered the

lives of millions of American children and misled consumers about the safety of

booster seats by failing to conduct appropriate side-impact testing [and] deceiving

consumers with false and misleading statements and material omissions about their

side-impact testing protocols . . . and unsafely recommending that children under 40

pounds and as light as 30 pounds can use booster seats.”5

                With respect to Artsana, the House Subcommittee Report specifically

found that “[d]espite a decades-old expert consensus that booster seats are not safe

for children under 40 pounds,” Artsana “marketed booster seats for children as light

as 30 pounds” and even though other manufacturers had “switched to a 40-pound

standard as a result of the Subcommittee’s investigation, . . . Artsana . . . continue[s]

to make the unsafe recommendation for 30-pound children to use their booster

seats.”6




4
  Id.
5
  Id. at 1.
6
  Id. at 2.

                                           5
        Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 6 of 106




               The House Subcommittee Report further found that Artsana

“deceptively market[s] their booster seats with unsubstantiated claims about ‘safety

features,’ while failing to disclose that those features have not been objectively

shown to increase child safety.”7 Specifically, “Artsana omits material information.

There is no evidence that the DuoGuard feature provides any protection.”8 The

Report also included a picture of an Artsana booster seat side-impact test that showed

the child-sized dummy’s head moving beyond the booster seat’s headrest,

demonstrating that Artsana’s purported DuoGuard feature left a child’s head and

neck vulnerable to serious injury in a side-impact collision. The Report concluded:

“It is unfair and deceptive to advertise a safety feature without evidence that it

improves safety.”9

               In short, in an effort to achieve maximum profits in a fiercely

competitive market, Defendant Artsana has deceived parents with its false and

misleading marketing into believing (1) that they can safely move their children from

car seats with harnesses to a booster seat when their child weighed as little as 30

pounds, (2) that they could move their children to a booster seat without fear of

motor vehicle collisions, and (3) that Artsana has superior safety technology giving




7
  Id. at 3.
8
  Id. at 25.
9
  Id. at 22.

                                          6
        Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 7 of 106




their seats a higher market value.

              Plaintiffs bring this action individually and on behalf of all other

similarly situated consumers to halt the dissemination of Defendant’s fraudulent and

misleading representations, to correct the false and misleading perceptions that

Defendant has created in the minds of consumers, and to obtain redress for those

who have actually purchased Artsana booster seats.

              Consumers, including Plaintiffs, who purchased Artsana’s booster

seats did not receive the benefit of their bargain in that they paid for but did not

receive (1) a booster seat with special protection for side-impact collisions and (2) a

booster seat safe for children weighing 30 to 39 pounds. Had Plaintiffs known the

truth, they would not have purchased Artsana’s booster seats, or they would not have

paid as much for the booster seats.

                                      PARTIES

              Plaintiff Mashayila Sayers is a citizen and resident of Denver,

Colorado.

              Plaintiff Brittney Tinker is a citizen and resident of Miami, Florida.

              Plaintiff Jennifer Monachino is a citizen and resident of Yorkville,

Illinois.

               Plaintiff Kimberly Mullins is a citizen and resident of Baltimore,

Maryland.


                                          7
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 8 of 106




                Plaintiff Hilda Michelle Murphree is a citizen and resident of

Bridgeport, Texas.

                Defendant Artsana USA, Inc. is a New Jersey corporation with its

principal place of business located at 1826 William Penn Way, Lancaster,

Pennsylvania. Artsana USA, Inc. is part of the Artsana Group of companies and

Artsana S.p.A, which is an Italian company that makes and sells children’s products

globally.

                           JURISDICTION AND VENUE

                This Court has original jurisdiction pursuant to 28 U.S.C. § 1331, as

this class action lawsuit alleges a claim under the Magnuson-Moss Warranty Act,

the amount in controversy is equal to or exceeds $50,000 (exclusive of interest and

costs), there are more than 100 class members, and the amount-in-controversy of

any individual claim exceeds $25. See 15 U.S.C. § 2310(d)(3)(B).

                This Court also has original jurisdiction pursuant to the Class Action

Fairness Act (“CAFA”), 28 U.S.C. § 1332(d), because the aggregate amount in

controversy exceeds $5,000,000, exclusive of interests and costs, there are more than

100 class members, and at least one class member is a citizen of a state different

from Artsana.

                The Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. § 1367.



                                           8
        Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 9 of 106




              The Court has personal jurisdiction over Artsana because it is

headquartered in this District, has regular and systematic contacts with this District,

and places its products into the stream of commerce from this District, including the

booster seats purchased by Plaintiffs.

              Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Artsana maintains its headquarters in this District.

                    GENERAL FACTUAL ALLEGATIONS

             The Development of the Car Seat Market

              The first child restraint systems were introduced in 1968, and the first

child passenger safety law was passed in Tennessee 10 years later.

              In the late 1970s, the U.S. public’s increasing awareness of the high

rates of morbidity and mortality for child passengers resulted in a rapid proliferation

of numerous state laws on the issue. Between 1977 and 1985, all 50 states adopted

laws aimed at reducing harm to infants and child passengers traveling in vehicles by

requiring the use of child restraint devices.

              In the early 1980s, states started requiring crash testing for car seats.

              There is and has been a wealth of industry data, recommendations, and

“best practice” guidelines not readily available to consumers about the appropriate

weight range for children to use booster seats.

              For example, the “1989 AAP Car Safety Guidelines” adopted by the



                                           9
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 10 of 106




American Academy of Pediatrics (“AAP”) recommended keeping a child in a

convertible seat “for as long as possible” and using booster seats only for children

40 pounds and over.

              Upon information and belief, Artsana knew about a NHTSA flier

pending approval in 1992 that stated: “A toddler over one year of age, weighing 20

to 40 pounds, is not big enough for a booster seat in a car. He needs the extra

protection for his upper body and head that a harness with hip and shoulder straps

can give.”

              This flier was included in a 1996 safety study issued by the National

Transportation Safety Board.10

              Beginning in the 1990s, NHTSA, as well as professional associations

like the AAP, developed child passenger safety standards and guidelines that cover

a wider range of child passenger safety issues and better protect children from

injuries. Among other things, they emphasized the importance of designing and




10
       National Transportation Safety Board, Safety Study, The Performance And
Use Of Child Restraint Systems, Seat Belts And Airbags For Children In Passenger
Vehicles, Volume 1: Analysis. NTSB/SS – 96/01. (1996), available at
https://books.google.com/books?id=Ufw5AQAAMAAJ&pg=PA125&lpg=PA125
&dq=%22A+toddler+over+one+year+of+age,+weighing+20+to+40+pounds,+is+n
ot+big+enough+for+a+booster+seat%22&source=bl&ots=_CgFFf67VI&sig=ACf
U3U0sxpAZJs_K01GyMYG__-
ivhhjuFA&hl=en&sa=X&ved=2ahUKEwiRicD4moXtAhXBGs0KHfxGDccQ6AE
wAHoECAIQAg#v=onepage&q&f=false.

                                        10
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 11 of 106




using child safety restraints tailored to the age and size of individual child

passengers.

              Though models vary, the market for children’s car safety seats is

generally grouped around the three basic designs that track, sequentially, with

children’s growing weights and heights: rear-facing seats, forward-facing seats with

harnesses, and belt-positioning booster seats.

              Booster seats use the car’s own seat belt system to restrain the child.

The booster seats “boost” the child’s height so that the car’s seat belt is positioned

to fit properly over the stronger parts of the child’s body.11

              In 2000, Massachusetts and California implemented laws requiring

booster seats for children over 40 pounds.

              In the early 2000s, the CDC Task Force strongly recommended that

states adopt laws mandating the use of age and size appropriate child restraints.

Subsequently, the NHTSA and AAP guidelines were updated with similar emphasis.

The CDC has since established the following guidelines for transitioning children

from one type of child restraint system to another:12




11
   https://www.nhtsa.gov/equipment/car-seats-and-booster-seats#car-seat-types
(last visited Apr. 20, 2021).
12
   See https://www.cdc.gov/transportationsafety/child_passenger_safety/cps-
factsheet.html (last visited Apr. 20, 2021).

                                          11
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 12 of 106




              In 2010, NHTSA issued a report reiterating that “[f]orward-facing

(convertible or combination) child seats are recommended for children age 1 to 4, or

until they reach 40 lbs” and finding that “[e]arly graduation from child restraint seats

(CRS) to booster seats may also present safety risks.”13 These recommended

convertible or combination safety seats use integrated harnesses, rather than




13
       See NHTSA, “Booster Seat Effectiveness Estimates Based on CDS and State
Data,” https://crashstats.nhtsa.dot.gov/Api/Public/ViewPublication/811338 (last
visited Apr. 20, 2021).


                                          12
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 13 of 106




seatbelts, to keep children in place.

              And, in 2011, the AAP revised its 1989 Policy Statement, issuing a

best practice recommendation that children from 2 to 8 years of age should remain

in convertible or combination child safety seats, so long as their weight was less than

the limit for the seats. NHTSA updated its guidelines shortly thereafter to reflect the

AAP’s recommendations:14




14
       See NHTSA, “NHTSA Releases New Child Seat Guidelines” (March 21,
2011),                                available                            at
https://one.nhtsa.gov/portal/site/NHTSA/menuitem.554fad9f184c9fb0cc7ee21056b
67789/?vgnextoid=47818846139ce210VgnVCM10000066ca7898RCRD&vgnextc
hannel=c9f64dc9e66d5210VgnVCM100000656b7798RCRD&vgnextfmt=default.

                                          13
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 14 of 106




              According to the AAP, the most recent evidence-based, best practices

for optimizing child passenger safety include:

            a.     All infants and toddlers should ride in a rear-facing car
            safety seat as long as possible, until they reach the highest weight
            or height allowed by their car seat manufacturer. Most
            convertible seats have limits that will permit children to ride rear-
            facing for 2 years or more.

            b.    All children who have outgrown the rear-facing weight or
            height limit for their seat should use a forward-facing seat with a


                                         14
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 15 of 106




            harness for as long as possible, up to the highest weight or height
            allowed by the manufacturer.

            c.    All children whose weight or height exceed the forward-
            facing limit for their car seat should use a belt-positioning
            booster seat until the vehicle lap and shoulder seat belt fits
            properly, typically when they have reached 4 feet, 9 inches in
            height and are between 8 and 12 years of age.15

              While car seat recommendations have changed, the AAP has long

embraced one central principle: parents should not move children from a harnessed

seat to a booster seat until they reach the maximum weight or height of their

harnessed seat.

              Specifically, since the early 2000s, the AAP has advised that children

who weigh 40 pounds or less—at the time, the weight limit of most harnessed

seats—are best protected in a seat with its own internal harness. Today, almost all

harnessed seats can accommodate children up to 65 pounds and as tall as 4 feet, 1

inch, and some fit children up to 90 pounds.

              And even the original 40-pound threshold is no longer considered

ideal. Since 2011, the AAP has recommended (consistent with the above) that

children stay in harnessed seats “as long as possible”—that is, in many cases, until

they are 65 pounds (and in some cases up to 90 pounds).



15
       See Dennis R. Durbin, et al., Child Passenger Safety, 142(5) PEDIATRICS
(2018), available at https://pediatrics.aappublications.org/content/142/5/e20182460
(last visited Apr. 20, 2021).

                                        15
         Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 16 of 106




               These thresholds are crucial because, according to scientific

consensus, booster seats do not adequately protect toddlers weighing under 40

pounds. To deliver its full safety benefit in a crash, an adult seat belt must remain on

the strong parts of a child’s body—i.e., across the middle of the shoulder and the

upper thighs. Even if young children are tall enough for a belt to reach their

shoulders, they rarely sit upright for long and often wriggle out of position.

               By contrast, a tightly adjusted five-point harness secures a child’s

shoulders and hips, and goes between the legs. Harnesses secure children’s bodies

so that they are less likely to be ejected in a collision, and they disperse crash forces

over a wider area.

               Even for children weighing 40 pounds or more, booster seats are not

as safe as fully-harnessed seats and, as the House Subcommittee Report found,

placing a child in a booster seat too early greatly increases risk of serious injury or

death in a crash.16

               Studies have compared the safety results of children in harness seats

and booster seats versus children of the same age who are only wearing a seatbelt

and are not in any child safety seat. Child safety seats, including car seats with

harnesses, reduce the risk of injury to a child in a motor vehicle accident by 71% to




16
     House Subcommittee Report at 4.

                                           16
         Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 17 of 106




as much as 82% over a child of the same age using only a seat belt. In comparison,

booster seats only reduce the risk of injury to a child by 45% as compared to a child

of the same age just wearing a seat belt.17

               A 2009 NHTSA study recognized that “[t]he primary reasons for

injuries to children restrained at the time of motor vehicle crashes” include

“premature graduation from harnessed safety seats to booster seats.”18 In 2010,

NHTSA issued a report, finding that “[e]arly graduation from child restraint seats

(CRS) to booster seats may also present safety risks.”19

              Efforts to Improve Safety of Car Seats and Booster Seats

               In an effort to ensure that child restraint systems were protecting

children from injury, states started requiring crash testing for car seats in the early

1980s.

               NHTSA adopted a rule setting forth certain safety standards relating




17
   https://pediatrics.aappublications.org/content/142/5/e20182460 (last visited Apr.
20, 2021).
18
   See K.E. Will, et al., “Effectiveness of Child Passenger Safety Information For
the Safe Transportation of Children,” (NHTSA 2015) at 1, available at
https://www.nhtsa.gov/sites/nhtsa.dot.gov/files/812121-
safe_transportation_of_children.pdf (citing Arbogast et al., “Effectiveness of belt
positioning booster seats: An updated assessment” (2009) (last visited Nov. 1,
2020)).
19
   See NHTSA, “Booster Seat Effectiveness Estimates Based on CDS and State
Data,” https://crashstats.nhtsa.dot.gov/Api/Public/ViewPublication/811338 (July
2010) (last visited Nov. 1, 2020).

                                          17
         Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 18 of 106




to car seats and booster seats, including testing of car seats and booster seats, in its

Federal Motor Vehicle Safety Standard (“FMVSS”) No. 213, 49 C.F.R. § 471.213.

Car seats and booster seats not meeting the requirements of FMVSS No. 213 may

not be sold. Therefore, all car seats and booster seats on the market must meet the

standards of FMVSS No. 213.

                FMVSS No. 213 does not, however, include any requirements

regarding side-impact protection or side-impact testing for booster seats.

                In 2000, Congress directed NHTSA to “initiate a rulemaking for the

purpose of improving the safety of child restraints, including minimizing head

injuries from side impact collisions.”20 NHTSA did not, however, initiate any

rulemaking.

                By 2012, NHTSA still had not issued a rule relating to side-impact

collisions and child restraint systems. Congress then passed the Moving Ahead for

Progress in the 21st Century Act, requiring that NHTSA amend FMVSS No. 213

within two years with a final rule “to improve the protection of children seated in

child restraint systems during side impact crashes.”21 More than eight years later,

NHTSA still has not issued a final rule relating to side-impact collisions and side-

impact testing.



20
     Pub. L. No. 106-414 (2000), 114 Stat. 1800.
21
     Pub. L. No. 112-141 (2012), 126 Stat. 774.

                                          18
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 19 of 106




              While NHTSA has purportedly been working on amending FMVSS

213 to address side-impact tests, the proposed rule from 2014 would only address

side-impact testing of car seats and not of booster seats.22        As the House

Subcommittee Report found, “[d]espite Congress urging side-impact testing

standards for more than 20 years, NHTSA has failed to promulgate any such

standards.”23 And it concluded: “[I]n the absence of authoritative rulemaking by

NHTSA, manufacturers market their car seats in ways that put children at risk of

serious injury.”24

              The House Subcommittee reviewed thousands of pages of previously

non-public documents from the seven booster seat companies it was investigating,

including Defendant Artsana.        Review of the documents led the House

Subcommittee Report to conclude that “[l]ax federal regulation enables these booster

seat companies to mislead consumers about side-impact safety testing and get away

with making unfair and deceptive size and weight recommndations that are not

reasonably safe.”25 Further, “[d]espite having regulatory authority over booster

seats, the National Highway Traffic Safety Administration (NHTSA) has failed to




22
   See FMVSS, Child Restraint Systems – Side Impact Protection, 79 Fed. Reg.
32211 (2014).
23
   House Subcommittee Report at 27.
24
   Id.
25
   Id. at 3.

                                        19
          Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 20 of 106




regulate them in any meaningful way. It has not set a 40-pound minimum for booster

seats and despite being directed by Congress 20 years ago, [NHTSA] has not created

a side-impact testing standard. The Subcommittee recommends that NHTSA fulfill

its duty to regulate booster seat safety to ensure that manufacturers do not mislead

parents or put children at risk in how they design and market their booster seats.”26

                  The   House   Subcommittee    Report    further    concluded     that

“[m]anufacturers’ misleading and dangerous practices occurred in NHTSA’s willful

absence of adequate federal regulation. Though it has made mildly encouraging

progress in this area, NHTSA’s failure to regulate the car seat industry is all too

representative of an agency that has failed time and time again to keep motorists and

their families safe through regulatory delay and deregulation. Reform is needed at

all levels of NHTSA to speed up the rulemaking process and crack down on

companies flouting the rules.”27

                  Artsana’s Misleading and Deceptive Marketing of Booster Seats

                   Artsana manufactures and markets infant and juvenile products,

including booster seats. Artsana is one of the top-selling manufacturers of car seats,

including booster seats, both in the United States and, through its parent corporation,

globally.



26
     Id.
27
     Id. at 32.

                                          20
         Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 21 of 106




               Artsana’s line of booster seats is sold under the “Chicco” brand name,

and the seats, associated advertising, and the product packaging all bear the “Chicco”

badge.

               Artsana’s booster seats are mass-marketed products that are easy to

find at countless retailers online and in retail stores. Artsana sells its products

throughout the country, including, but not limited to, through retail giants Walmart

and Target, online via Amazon.com, direct-to-consumer through its website

Chiccousa.com, and many third-party retail websites.

               The relevant products at issue in this case include any belt-positioning

booster seat with a back advertised as being suitable for children weighing as little

as 30 pounds and/or touting the safety of the booster seats in a side-impact collision

(collectively the “Booster Seats”). Artsana has marketed its Booster Seats under the

names of “KidFit,” “KidFit Zip Plus,” “Kid Fit Zip Air Plus,” and “KidFit Adapt

Plus,” including, for example, the Taurus model of the KidFit Zip Plus 2-in-1 Belt-

Positioning Booster, pictured below:




                                          21
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 22 of 106




              Throughout the relevant time, Artsana marketed and sold at least nine

different models of the KidFit belt-positioning Booster Seats. Artsana currently

prices its Booster Seats for sale at various prices from $99.99 to $149.99,28 prices

significantly higher than some of its leading competitors.

             Artsana’s Booster Seats are supposed to be designed to elevate children

riding in a vehicle so that the vehicle’s seat belt system is positioned correctly on the

children’s bodies. While the Booster Seats have cosmetic differences across various

models, they are identical in size and design and in every respect relevant to this

lawsuit.

              Although Artsana labeled and marketed the Booster Seats in the

United States (i) as providing “side impact protection,” (ii) as safe for children




28
      https://www.chiccousa.com/kidfit/ (last visited Apr. 20, 2021).

                                           22
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 23 of 106




weighing as little as 30 pounds, and (iii) as otherwise providing special safety

protection, Artsana has known throughout the relevant time period that these

statements are false and misleading.

               Artsana knows that safety is a primary factor in a parent’s decision to

move their child from a harnessed car seat to a booster seat and in their choice

regarding which booster seat to buy. For this reason. Artsana’s packaging and

advertising uniformly highlights the supposed additional safety protections of its

Booster Seats.

               Artsana has advertised on its packaging as well as on its website that

its proprietary “DuoGuard” offers protection in the event of a side-impact collision,

including “2 Layers” and “2 Zones” of protection and “Adjustable Side-Impact

Protection”:




                                          23
Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 24 of 106




                              24
      Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 25 of 106




             Other Artsana KidFit packaging emphasizes “DuoZone Head and

Shoulder Side-Impact Protection”:




             Artsana’s online advertisement also promises “two layers of side

impact protection” and tells parents they can “Rest Assured.” Artsana then even

repeats these promises on the Booster Seats themselves, with a label that says

“DuoGuard Side-Impact Protection.”29




29
      House Subcommittee Report at 24.


                                       25
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 26 of 106




              In addition, Artsana, on its website, encourages parents to move their

children to their Booster Seats because of the convenience “for busy families” and

reassures parents that KidFit 2-in-1 Booster Seats also provide “extended side

impact rotection”:30




              Artsana’s claims regarding its DuoGuard and DuoZone purported




30
     https://www.chiccousa.com/car-seat-roadmap/baby-talk-car-seat-
roadmap.html (last visited Mar. 23, 2021)

                                        26
      Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 27 of 106




technology are uniform and widely advertised not only on the Booster Seats’

packaging and Artsana’s website, but also on third-party websites such as Amazon,

Walmart, and Kohls, with Artsana encouraging consumers to move their children

to Artsana’s Booster Seats with the affirmative representation that they are

“designed with 10 positions of DuoZone side-impact protection for the way kids

grow”:31




             In truth, Artsana’s DuoGuard and DuoZone provide little to no




31
       https://www.kohls.com/product/prd-3449907/chicco-kidfit-2-in-1-belt-
positioning-booster-seat.jsp (last visited Apr. 20, 2021).

                                       27
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 28 of 106




protection from a side-impact collision.       As the House Subcommittee Report

concluded, “[t]here is no evidence that the DuoGuard feature provides any

protection.”32 (Emphasis added.)

              Indeed, as shown in the Report, side-impact testing shows that in the

event of a side impact, the crash-test dummy’s head moves beyond any purported

protection of the Booster Seat’s headrest:33




              In addition, the New York Times “conducted independent side-impact

testing” of various boosters seats, including Artsana’s Chicco KidFit.34 The New




32
   House Subcommittee Report at 25 (emphasis added).
33
   Id.
34
       https://www.nytimes.com/wirecutter/reviews/best-booster-car-seats/#how-
we-tested.

                                         28
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 29 of 106




York Times’ side-impact testing of the KidFit booster seat showed even more

disturbingly that in a side-impact collision, its “dummy made head contact with the

door in crash testing”:35




              Artsana makes additional representations about the safety of its

Booster Seats that are likewise false and misleading. Artsana represents that its

DuoGuard DuoZone, in addition to providing “head and torso protection,” also

contains EPS energy-absorbing foam:36



35
      https://www.nytimes.com/wirecutter/reviews/best-booster-car-seats/#runner-
up-chicco-kidfit.
36
      https://www.target.com/p/chicco-174-kidfit-2-in-1-booster-car-seat/-/A-
17093370 (last visited Apr. 20, 2021).

                                        29
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 30 of 106




              But Artsana’s representations regarding its “safety features” are false

and misleading. For instance, the supposed EPS energy-absorbing foam is nothing

more than Styrofoam that provides little to no protection, as evidenced by the photos

accompanying the review below:37




37
     https://www.target.com/p/chicco-174-kidfit-2-in-1-booster-car-seat/-/A-
17093370 (last visited Apr. 20, 2021).

                                         30
      Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 31 of 106




             The advertisements touting DuoGuard and DuoZone are materially

false and misleading because they fail to disclose that there is no evidence that

DuoGuard and DuoZone offer any actual protection in crashes and certainly does


                                       31
      Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 32 of 106




not provide the safety features or side-impact protection that it advertised to

Plaintiffs and consumers.

             Artsana also has falsely advertised that its Booster Seats are safe for

children weighing as little as 30 pounds, even though it knows they are unsafe for

children weighing less than 40 pounds:38




38
      https://www.amazon.com/Chicco-KidFit-Belt-Positioning-Booster-
Celeste/dp/B076QM8SYJ/ref=psdc_166837011_t5_B01DYJF5NU (last visited
Feb. 26, 2020).

                                        32
      Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 33 of 106




             The specifications Artsana advertised and distributed with its Booster

Seats made the same representations:39




39
      https://www.amazon.com/Chicco-KidFit-Belt-Positioning-
Booster/dp/B01DYJF5NU?th=1 (last visted June 5, 2020).

                                         33
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 34 of 106




              As the House Subcommittee Report pointed out, Artsana was, as

recently as September 2020, still advertising on its website that its Booster Seats

were safe for children weighing as little as 30 pounds.40

              Recently, although Artsana has changed its packaging and advertising

on its website to state that its Booster Seats are safe for children weighing a

minimum of 40 pounds weight minimum, it has allowed the false and dangerous 30

pound minimum to remain active on third-party websites.

              For example, Artsana’s “Chicco KidFit 2-in-1 Belt Positioning

Booster Car Seat – Taurus” model is currently advertised on Target’s website as

having been designed for children “between 30-100 lbs.”:41




40
  House Subcommittee Report at 11.
41
    https://www.target.com/p/chicco-kidfit-zip-2-in-1-belt-positioning-booster-car-
seat-taurus/-/A-79178915 (last visited Mar. 15, 2021).

                                         34
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 35 of 106




             Similarly, Artsana’s advertisement on department store Kohl’s website

continues to represent that its Booster Seats are safe for a child weighing 30 pounds,

even after Artsana removed that representation from its own website:42




              Upon information and belief, Artsana continues to advertise that its

Booster Seats are safe for children weighing as little as 30 pounds in numerous mass-

market retail outlets, both online and at brick-and-mortar stores.

              Artsana’s representation that children weighing 30 pounds minimum

could safely use its Booster Seats was also included in the User Guides that

accompanied the Booster Seats and were also available on Artsana’s website.

              Artsana’s representations that its Booster Seats are safe for children

who weigh less than 40 pounds and as little as 30 pounds are false. Although Artsana



42
       https://www.kohls.com/product/prd-4259311/chicco-kidfit-2-in-1-belt-
positioning-booster-car-seat.jsp (last visited Mar. 15, 2021).

                                         35
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 36 of 106




has long known that children under 40 pounds are at risk of serious injury or death

if they are riding in a Booster Seat during a car crash, it has still marketed its Booster

Seats as safe for children weighing as little as 30 pounds.

               During the same period that Artsana was assuring consumers in the

United States that children as light as 30 pounds could safely use their Booster Seats,

it was instructing consumers in Canada to “Make Sure Child Fits This Booster Seat”

and “[u]se [it] ONLY with children who weigh between 18-50 kg (40-110 lbs) . . .

.”   And Artsana warned consumers in bold print: “Failure to Follow these

instructions can result in serious injury or death to your children.”43

               By advertising the unsafe 30-pound minimum weight, Artsana

deliberately intended to convince parents to move their small children out of child

harness restraint systems and into the Booster Seats, generating enormous profits for

Artsana while endangering children.

               Artsana’s misrepresentations were effective. Not only did Plaintiffs

purchase their Booster Seats for children who weighed less than 40 pounds based on

Artsana’s representations, but, as shown in the review below from Amazon.com,




43
  https://www.chicco.ca/common/sitemedia/KidFit%20S0163EF_03%20(LRes)-
19346686-1.pdf at p. 6 (last visited Apr. 14, 2021).

                                           36
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 37 of 106




other parents did as well:44




      D.     The House Subcommittee Report’s Conclusion that Artsana’s
             Claims were False and Misleading.

             The House Subcommittee Report noted that “[f]or more than 20 years,

federal authorities and medical groups specializing in child safety have advised that

a child should remain in a harnessed car seat until the child has outgrown that seat,

and in any case until the child reaches 40 pounds.” However, “[d]espite a decades-

old expert consensus that booster seats are not safe for children under 40 pounds,

five of the top manufacturers – Evenflo, Graco, Baby Trend, Artsana (Chicco), and

KidsEmbrace – marketed booster seats for children as light as 30 pounds. Though

Evenflo and Graco have switched to a 40-pound standard as a result of the

Subcommittee’s investigation, . . . Artsana . . . continue[s] to make the unsafe




44
      https://www.amazon.com/Chicco-KidFit-Belt-Positioning-
Booster/dp/B01DYJF5NU?th=1 (last visited Mar. 15, 2021).

                                         37
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 38 of 106



                                                                       45
recommendation for 30-pound children to use their booster seats.”           (Emphasis

added.) The Report further found that “[d]espite this decades-long consensus—and

in the absence of adequate federal regulation—leading booster seat manufacturers

have ignored the prevailing safety knowledge and have deceptively and unfairly

made recommendations that mislead consumers into thinking their booster seats are

safe for children as light as 30 pounds.”46

              The House Subcommittee Report, after reviewing non-public

documents, including internal records, further concluded that Artsana “deceptively

market[s] their booster seats with unsubstantiated claims about ‘safety features,’

while failing to disclose that those features have not been objectively shown to

increase child safety.”47 The Report repeated that Artsana makes “unsubstantiated

claims about proprietary safety features in side-impact crashes. Such features are

untested and their advertisements provide consumers with a false sense of security.

It is unfair and deceptive to advertise a safety feature without evidence that it

improves safety.”48

              After noting that “Artsana markets its proprietary ‘DuoGuard’

protection, which it claims ‘offers two layers of side-impact protection for the head



45
    House Subcommittee Report at 2.
46
   Id. at 4.
47
   Id. at 3.
48
   Id. at 22.

                                          38
          Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 39 of 106




and torso,’ and the company advertises this feature on its website and booster seat

labels,” the House Subcommittee Report concluded that “Artsana omits material

information.         There is no evidence that the DuoGuard feature provides any

protection.”49

                 The House Subcommittee Report then concluded that “manufacturers

have endangered children by recommending that booster seats may be used by

children that weigh only 30 pounds. The expert consensus, confirmed by guidance

from the federal regulator, NHTSA, is that children should remain in a fully

harnessed seat until they can no longer fit in it, and in no case before the child is at

least 40 pounds and 4 years old. The manufacturers’ failure to label and market

booster seats according to those [sic] guidance renders the seats not reasonably safe

and appears to constitute an unfair and deceptive practice.”50

                 With respect to the manufacturers’ claims of proprietary safety

features, the Report concluded that manufacturers, including Artsana, “appear to

have engaged in unfair and deceptive practices by making claims that children’s car

seats and booster seats are ‘side-impact tested’ and have ‘side-impact protection’

features. Safety is indisputably material, if not the most important factor, in a

parent’s purchase of a child’s car seat. A parent would read those claims to mean



49
     Id. at 24-25.
50
     Id. at 31.

                                          39
          Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 40 of 106




that the product increased safety by reducing the risk of injury during side-impact

collisions. These claims are false and misleading, as the manufacturers did not

conduct testing under reasonably rigorous simulated crash conditions and did not

assess for risk of injury or death.”51 (Emphasis added.)

                 The Report further concluded: “Parents who want to keep their

children safe by choosing the appropriate car seat or booster seat encounter false

claims and misleading advertising in the market place. This results in premature

transitions from car seats to booster seats. In some cases, that tragically results in

serious injury or death.”52

                                PLAINTIFFS’ FACTS

                 On March 24, 2021, Plaintiff Sayers purchased a KidFit booster seat

at Target for her son who weighed less than 40 pounds.

                 Plaintiff Sayers purchased the Artsana booster seat because Defendant

had said it was safe for children weighing less than 40 pounds and because of

Defendant’s safety claims.

                 Plaintiff Sayers’ decision to buy this booster seat was directly

impacted by Defendant’s representations that its booster seat was safe for children

weighing less than 40 pounds and Defendant’s representations about the booster seat



51
     Id. at 31-32.
52
     Id. at 32.

                                           40
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 41 of 106




providing safety.

              Plaintiff Sayers would not have purchased the booster seat if she had

known that the booster seat was not safe for children weighing less than 40 pounds

and that it did not provide side-impact protection.

              Plaintiff Sayers would like to purchase Defendant Artsana’s Booster

Seats in the future if they truly did provide side-impact protection and were safe for

children weighing less than 40 pounds. Plaintiff Sayers is, however, unable to rely

on Defendant Artsana’s representations regarding the safety of its Booster Seats in

deciding whether to purchase Defendant Artsana’s Booster Seats in the future.

              In November or December of 2020, Plaintiff Tinker bought a KidFit

booster seat from Target for her son who weighed less than 40 pounds.

              Plaintiff Tinker purchased the booster seat because Defendant had said

it was safe for children weighing less than 40 pounds and that the booster seat

provided side-impact protection.

              Plaintiff Tinker’s decision to buy this booster seat was directly

impacted by Defendant’s representations that its booster seat was safe for children

weighing less than 40 pounds and that the booster seat had side-impact protection.

              Plaintiff Tinker would not have purchased the booster seat or would

not have paid as much for it if she had known that it was not safe for children

weighing less than 40 pounds and that it had no actual side-impact protection.



                                         41
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 42 of 106




              Plaintiff Tinker would like to purchase Defendant Artsana’s Booster

Seats in the future if they truly did provide side-impact protection and were safe for

children weighing less than 40 pounds. Plaintiff Tinker is, however, unable to rely

on Defendant Artsana’s representations regarding the safety of its Booster Seats in

deciding whether to purchase Defendant Artsana’s Booster Seats in the future.

              In August 2020, Plaintiff Monachino bought a KidFit 2-in-1 booster

seat on Amazon for her daughter who weighed less than 40 pounds.

              Plaintiff Monachino purchased the Artsana booster seat because

Defendant had said it was safe for children weighing less than 40 pounds and that

the booster seat provided side-impact protection.

              Plaintiff Monachino’s decision to buy this booster seat was directly

impacted by Defendant’s representations that its booster seat was safe for children

weighing less than 40 pounds and that the booster seat had side-impact protection.

              Plaintiff Monachino would not have purchased the booster seat or

would not have paid as much for the booster seat if she had known that the booster

seat was not safe for children weighing less than 40 pounds and that it did not provide

side-impact protection.

              Plaintiff Monachino would like to purchase Defendant Artsana’s

Booster Seats in the future if they truly did provide side-impact protection and were

safe for children weighing less than 40 pounds. Plaintiff Monachino is, however,



                                          42
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 43 of 106




unable to rely on Defendant Artsana’s representations regarding the safety of its

Booster Seats in deciding whether to purchase Defendant Artsana’s Booster Seats in

the future.

              About four years ago, Plaintiff Mullins bought eight KidFit booster

seats at Target in Middle River, Maryland for her granddaughter and grandson who

each weighed less than 40 pounds.

              Plaintiff Mullins purchased the Artsana booster seat because

Defendant had said it was safe for children weighing less than 40 pounds and that

the booster seat provided side-impact protection.

              Plaintiff Mullins’ decision to buy this booster seat was directly

impacted by Defendant’s representations that its booster seat was safe for children

weighing less than 40 pounds and that the booster seat had side-impact protection.

              Plaintiff Mullins would not have purchased the booster seat or would

not have paid as much for the booster seat if she had known that the booster seat was

not safe for children weighing less than 40 pounds and that it did not provide side-

impact protection.

              Plaintiff Mullins would like to purchase Defendant Artsana’s Booster

Seats in the future if they truly did provide side-impact protection and were safe for

children weighing less than 40 pounds. Plaintiff Mullins is, however, unable to rely

on Defendant Artsana’s representations regarding the safety of its Booster Seats in



                                         43
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 44 of 106




deciding whether to purchase Defendant Artsana’s Booster Seats in the future.

              Plaintiff Murphree purchased a KidFit booster seat on Amazon in

November 2020 for her daughter who weighed less than 40 pounds.

              Plaintiff Murphree purchased the Artsana booster seat because

Defendant had said it was safe for children weighing less than 40 pounds and that

the booster seat provided side-impact protection.

              Plaintiff Murphree’s decision to buy this booster seat was directly

impacted by Defendant’s representations that its booster seat was safe for children

weighing less than 40 pounds and that the booster seat had side-impact protection.

              Plaintiff Murphree would not have purchased the booster seat or

would not have paid as much for the booster seat if she had known that the booster

seat was not safe for children weighing less than 40 pounds and that it did not provide

side-impact protection.

              Plaintiff Murphree would like to purchase Defendant Artsana’s

Booster Seats in the future if they truly did provide side-impact protection and were

safe for children weighing less than 40 pounds. Plaintiff Murphree is, however,

unable to rely on Defendant Artsana’s representations regarding the safety of its

Booster Seats in deciding whether to purchase Defendant Artsana’s Booster Seats in

the future.

              Each of the Plaintiffs believed they were purchasing a Booster Seat



                                          44
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 45 of 106




that was safe for children weighing as little as 30 pounds and that had special safety

features that would provide added protection in a side-impact collision. They did

not receive the benefit of their bargain and in fact received a product worth far less

than what they paid. Purchasers of the Booster Seats overpaid for them because they

are worth materially less than what they paid and what they bargained for.

       TOLLING AND ESTOPPEL OF STATUTE OF LIMITATIONS

              Artsana has had actual knowledge for several years that the packaging,

marketing, and labeling of its Booster Seats was deceptive and misleading because

its Booster Seats have never been safe for children weighing 30 to 39 pounds and

Artsana had no basis for its claims that its Booster Seats had special features that

would protect children in side-impact collisions.

      A.     Fraudulent Concealment Tolling

              Artsana had a duty to disclose to Plaintiffs and the Class members the

true quality and nature of its Booster Seats, including that the Booster Seats did not

have any special features providing side-impact protection and that they are in fact

dangerous for children weighing less than 40 pounds or in a side-impact collision.

              This duty to disclose arose, among other things, from Artsana’s

representations to consumers that the Booster Seats were safe for children weighing

as little as 30 pounds and had special features to provide children with protection in

side-impact collisions.


                                         45
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 46 of 106




              Artsana knew about its Booster Seats’ safety risks at all relevant times.

Prior to selling the Booster Seats, Artsana knew or—but for its extreme

recklessness—should have known that the Booster Seats posed a risk to children

weighing less than 40 pounds and were not safe in a side-impact collision and that

Artsana’s DuoGuard and DuoZone safety representations were made without any

evidence supporting them.

              Despite its knowledge of the falsity of its representations, Artsana

actively concealed this material information from Plaintiffs and other Class

members. Artsana continued to market the Booster Seats as safe for children

weighing as little as 30 pounds and in side-impact collisions and as offering special

protection in a side-impact collision, going so far as to tell parents to “rest assured.”

              In order to maintain and to grow its market share while maximizing

the price that it could charge and in order to prevent Plaintiffs and other Class

members from seeking remedies for the misrepresentations, Artsana actively

concealed the actual quality and nature of its Booster Seats.

      Plaintiffs and the other Class members justifiably relied on Artsana to disclose

the true quality and nature of the Booster Seats they purchased, because the truth

was not discoverable by Plaintiffs and the other Class members through reasonable

efforts. Any applicable statute of limitations has been tolled by Artsana’s

knowledge, active concealment, and denial of the facts alleged herein, which



                                           46
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 47 of 106




behavior is ongoing.

       B.       Discovery Rule Tolling

                Plaintiffs and other Class members, through the exercise of reasonable

diligence, could not have discovered Artsana’s wrongdoing. Artsana concealed and

misrepresented the true quality and nature of the Booster Seats and the safety risks

in their use.

                Plaintiffs and Class Members could not have reasonably discovered

the true extent of Artsana’s illegal conduct. Nor could Plaintiffs and other Class

members have known of facts that would have caused a reasonable person to suspect

that Artsana knowingly failed to disclose material information to U.S. consumers

about the quality and nature of the Booster Seats or the inadequacy of its touted

safety features.

                As such, no potentially relevant statute of limitations should be

applied.

       C.       Estoppel

                Artsana was under a continuous duty to disclose to Plaintiffs and other

Class members that the Booster Seats were not safe for children weighing less than

40 pounds, that its Booster Seats were not safe in the event of a side-impact collision,

and that it had no evidence that its purported proprietary safety features provided

any protection in a side-impact collision.



                                           47
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 48 of 106




                Artsana knowingly, affirmatively, and actively concealed the true

nature, quality, and character of its Booster Seats from Plaintiffs and other members

of the Class.

                Thus, Artsana is estopped from relying on any statutes of limitations

in defense of this action.

                         CLASS ACTION ALLEGATIONS

                Plaintiffs bring this action on behalf of themselves and as a class action

pursuant to Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure,

on behalf of the following class (the “Nationwide Class”) and subclasses (the “State

Subclasses”):

      Nationwide Class: All persons within the United States who purchased

      an Artsana Booster Seat from the beginning of any applicable

      limitations period through the date of class certification.

      Colorado Subclass: All persons in the state of Colorado who

      purchased an Artsana Booster Seat from the beginning of any

      applicable limitations period through the date of class certification.

      Florida Subclass: All persons in the state of Florida who purchased an

      Artsana Booster Seat from the beginning of any applicable limitations

      period through the date of class certification.




                                            48
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 49 of 106




      Illinois Subclass: All persons in the state of Illinois who purchased an

      Artsana Booster Seat from the beginning of any applicable limitations

      period through the date of class certification.

      Maryland Subclass: All persons in the state of Maryland who

      purchased an Artsana Booster Seat from the beginning of any

      applicable limitations period through the date of class certification.

      Texas Subclass: All persons in the state of Texas who purchased an

      Artsana Booster Seat from the beginning of any applicable limitations

      period through the date of class certification.

              Excluded from the Classes are Defendant and any entities in which

Defendant or its parents, subsidiaries or affiliates have a controlling interest, and

Defendant’s officers, agents, and employees. Also excluded from the Classes are the

judge assigned to this action, members of the judge’s staff, and any member of the

judge’s immediate family.

              Plaintiffs reserve the right to amend the Class definitions if discovery

and further investigation reveal that the Class should be narrowed, expanded, or

otherwise modified.

              Numerosity. Members of the Class are so numerous and

geographically dispersed that joinder of all members is impracticable. During the

Class Period, hundreds of thousands of Artsana Booster Seats were sold to hundreds



                                         49
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 50 of 106




of thousands of individual customers. Class members are readily identifiable from

information and records in the possession of Artsana and third-party merchants such

as, for example, Amazon, Target, Walmart, Costco, Kohls, and Babies R Us.

              Commonality and Predominance. Questions of law and fact

common to the members of the Class predominate over questions that may affect

only individual Class members because Artsana acted on grounds generally

applicable to the entire Class, thereby making damages with respect to the Class as

a whole appropriate. Such generally applicable conduct is inherent in Artsana’s

wrongful actions. Questions of law and fact common to the Class include, but are

not limited to:

             a.    Whether Artsana represented through advertising, marketing,

             and labeling that the Booster Seats were safe for child occupants

             weighing as little as 30 pounds and/or had special safety features that

             would keep a child safe in a side-impact crash;

             b.    Whether Artsana acted to conceal that the Booster Seats are

             unsafe for children under 40 pounds;

             c.    Whether Artsana acted to conceal that the Booster Seats are

             unsafe in side-impact crashes and that it had no basis for claiming that

             its DuoGuard and DuoZone features actually provided any protection

             in side-impact collisions;



                                          50
Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 51 of 106




     d.    Whether Artsana’s failure to disclose the safety risks posed by

     use of the Booster Seats and the lack of any evidence that its Booster

     Seats were safe in a side-impact collision was unfair, deceptive,

     fraudulent, or unconscionable;

     e.    Whether     Artsana’s    representations    and/or   omissions   in

     advertising, marketing, and labeling are likely to mislead a reasonable

     consumer;

     f.    Whether Artsana knew that its representations and/or omissions

     in advertising, marketing, and labeling were false, deceptive, or

     misleading;

     g.    Whether Artsana engaged in unlawful, fraudulent, or unfair

     business practices;

     h.    Whether Artsana was unjustly enriched at the expense of

     Plaintiffs and Class Members;

     i.    Whether Artsana should be ordered to disgorge all or part of the

     ill-gotten profits it received from the sales of the Booster Seats;

     j.    Whether Artsana breached express and implied warranties to

     Plaintiffs and Class members;

     k.    Whether Plaintiffs and the other Class members are entitled to

     damages, and in what amount; and



                                   51
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 52 of 106




             l.     Whether Plaintiffs and the other Class members are entitled to

             declaratory or injunctive relief.

               Typicality. Plaintiffs’ claims are typical of the claims of the other

members of the Class because, among other things, Plaintiffs and the other Class

members were injured through the substantially uniform misconduct by Artsana.

Plaintiffs are advancing the same claims and legal theories on behalf of themselves

and all other Class members, and there are no defenses that are unique to Plaintiffs.

The claims of Plaintiffs and of other Class members arise from the same operative

facts and are based on the same legal theories.

               Adequacy of Representation. Plaintiffs are adequate representatives

of the Class because their interests do not conflict with the interests of the other Class

members they seeks to represent. Plaintiffs have retained counsel competent and

experienced in complex class action litigation, and Plaintiffs will prosecute this

action vigorously. The Class members’ interests will be fairly and adequately

protected by Plaintiffs and their counsel.

               Declaratory and Injunctive Relief. Artsana will continue to commit

the unlawful practices alleged herein, and Class members will remain at an

unreasonable and serious safety risk as a result of the Booster Seats. Artsana has

acted or refused to act on grounds generally applicable to Plaintiffs and the other

members of the Classes, thereby making appropriate final injunctive relief and



                                           52
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 53 of 106




declaratory relief, as requested in the Prayer for Relief below, with respect to the

members of the Classes as a whole.

              Superiority. A class action is superior to any other available means

for the fair and efficient adjudication of this controversy, and no unusual difficulties

are likely to be encountered in the management of this matter as a class action. The

damages, harm, or other financial detriment suffered individually by Plaintiffs and

the other members of the Class are relatively small compared to the burden and

expense that would be required to litigate their claims on an individual basis against

Artsana, making it impracticable for Class members to individually seek redress for

Artsana’s wrongful conduct. Even if Class members could afford individual

litigation, the court system could not. Individualized litigation would create a

potential for inconsistent or contradictory judgments and increase the delay and

expense to all parties and the court system. By contrast, the class action device

presents far fewer management difficulties and provides the benefits of single

adjudication, economies of scale, and comprehensive supervision by a single court.

              Further, Artsana has acted or refused to act on grounds generally

applicable to the Class and, accordingly, final injunctive or corresponding

declaratory relief with regard to the members of the Class as a whole is appropriate

under Rule 23(b)(2) of the Federal Rules of Civil Procedure.

              Likewise, particular issues under Rule 23(c)(4) of the Federal Rules of



                                          53
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 54 of 106




Civil Procedure are appropriate for certification because such claims present only

particular, common issues, the resolution of which would advance the disposition of

this matter and the parties’ interests therein. Such particular issues include, but are

not limited to, those set forth above.

                               CAUSES OF ACTION

                     NATIONWIDE COUNT I
       VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
                     (15 U.S.C. § 2301, et seq.)

              Plaintiffs repeat and reallege the allegations contained in the preceding

paragraphs as if fully set forth here.

              Plaintiffs bring this count on behalf of themselves and members of the

Nationwide Class.

              The sale of the Booster Seats was subject to the provisions and

regulations of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq.

              The Booster Seats are “consumer products” as defined in the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).

              Plaintiffs and the other Nationwide Class members are “consumers”

as defined by the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

              Artsana is a “supplier” and “warrantor” as defined by the Magnuson-

Moss Warranty Act, 15 U.S.C. §§ 2301(4)-(5).

              The Booster Seats’ implied warranties are covered by the Magnuson-



                                          54
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 55 of 106




Moss Warranty Act, 15 U.S.C. § 2301(7).

              Artsana breached these warranties, as further described above, by not

disclosing the true nature of the Booster Seats, and by providing the Booster Seats

not in merchantable condition and not fit for the ordinary purpose for which they are

used. They are also not fit for the specific purposes for which Artsana sold them and

for which Class members purchased and/or owned them.

              Privity is not required in this case because Plaintiffs and the other

Class members are intended third-party beneficiaries of contracts between

Defendant and those who sell its products; specifically, they are the intended

beneficiaries of Artsana’s express and implied warranties.

              The vendors were not intended to be the ultimate consumers of the

Booster Seats and have no rights under the warranty agreements provided with the

Booster Seats; the warranty agreements were designed for and intended to benefit

the ultimate consumers only.

              Finally, privity is also not required because the Booster Seats are

dangerous instrumentalities due to the unsafe nature for children weighing under 40

pounds and in side-impact crashes.

              Requiring an informal dispute settlement procedure, or affording

Artsana a reasonable opportunity to cure its breach of written warranties, is

unnecessary and futile. Artsana knew, should have known, or was reckless in not



                                         55
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 56 of 106




knowing, of its misrepresentations concerning the Booster Seats, but nonetheless

failed to rectify the situation and/or disclose the truth. Under the circumstances, the

remedies available under any informal settlement procedure would be inadequate

and any requirement – whether under the Magnuson-Moss Warranty Act or

otherwise – that Plaintiffs resort to an informal dispute resolution procedure and/or

afford Artsana a reasonable opportunity to cure its breach of warranties is excused

and thereby deemed satisfied.

              Plaintiffs and the other Class members have been damaged as a result

of the wrongful conduct complained of herein. Said conduct continues, and the harm

or risk of harm is ongoing.

              There are more than 100 class members. The amount in controversy

also exceeds the statutory minimums set forth at 15 U.S.C. § 2310(d)(3). Each Class

member’s individual claim is equal to or larger than $25 and the cumulative amount

in controversy (excluding interest and costs) exceeds $50,000.

              As a result of Artsana’s violations of the Magnuson-Moss Warranty

Act and warranties with consumers, Plaintiffs and the other members of the Class

have been damaged in an amount to be determined at trial.

                  NATIONWIDE COUNT II
 VIOLATION OF THE PENNSYLVANIA UNFAIR TRADE PRACTICES
            AND CONSUMER PROTECTION LAW

              Plaintiffs repeat and reallege the allegations contained in the preceding



                                          56
         Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 57 of 106




paragraphs as if fully set forth herein.

               Plaintiffs assert this claim for violation of the Pennsylvania Unfair

Trade Practices and Consumer Protection Law on behalf of themselves and the

Nationwide Class.

               Artsana, Plaintiffs, and the Nationwide Class members are “persons”

within the meaning of 73 Pa. Cons. Stat. § 201-2(2).

               Plaintiffs and the Nationwide Class members purchased the Booster

Seats primarily for personal, family, or household purposes within the meaning of

73 Pa. Cons. Stat. § 201-9.2(a).

               Artsana was and is engaged in “trade” or “commerce” within the

meaning of 73 Pa. Cons. Stat. § 201-2(3).

               The Pennsylvania Unfair Trade Practices and Consumer Protection

Law (“Pennsylvania CPL”) prohibits “unfair or deceptive acts or practices in the

conduct of any trade or commerce[.]” 73 Pa. Cons. Stat. § 201-3.

               In the course of its business, Artsana, through its agents, employees,

and/or subsidiaries, violated the Pennsylvania CPL by knowingly and intentionally

misrepresenting, omitting, concealing, and failing to disclose material facts

regarding the reliability, safety, and performance of the Booster Seats, as detailed

above.

               Specifically, by misrepresenting the Booster Seats as safe for children



                                           57
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 58 of 106




weighing as little as 30 pounds, as being safe in a side-impact collision, and as having

special features to provide side-impact protection and by failing to disclose and

actively concealing the dangers and risks posed by the Booster Seats, Artsana

engaged in one or more of the following unfair or deceptive business practices

prohibited by 73 Pa. Cons. Stat. § 201-2(3):

             a.     Representing that the Booster Seats have characteristics, uses,

             benefits, and qualities that they do not have;

             b.     Representing that the Booster Seats are of a particular standard,

             quality, and grade when they are not;

             c.     Advertising the Booster Seats with the intent not to sell them as

             advertised; and

             d.     Engaging in any other fraudulent or deceptive conduct which

             creates a likelihood of confusion or of misunderstanding.

73 Pa. Cons. Stat. § 201-2(4)(v), (vii), (ix) and (xxi).

              Artsana’s    unfair   or   deceptive acts       or practices, including

misrepresentations, concealments, omissions, and suppressions of material facts,

had a tendency or capacity to mislead and create a false impression in consumers

and were likely to and did in fact deceive reasonable consumers, including Plaintiffs

and the Nationwide Class members, about the true safety and reliability of the

Booster Seats, the quality of the Booster Seats, and the true value of the Booster



                                           58
         Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 59 of 106




Seats.

               Artsana’s scheme and concealment of the true characteristics of the

Booster Seats were material to Plaintiffs and the Nationwide Class members, as

Artsana intended. Had they known the truth, Plaintiffs and the Nationwide Class

members would not have purchased the Booster Seats or would not have paid as

much for them.

               Plaintiffs and the Nationwide Class members had no way of discerning

that Artsana’s representations were false and misleading, or otherwise learning the

facts that Artsana had concealed or failed to disclose. Plaintiffs and the Nationwide

Class members did not, and could not, unravel Artsana’s deception on their own.

               Artsana had an ongoing duty to Plaintiffs and the Nationwide Class

members to refrain from unfair and deceptive practices under the Pennsylvania CPL

in the course of its business.     Specifically, Artsana owed Plaintiffs and the

Nationwide Class members a duty to disclose all the material facts concerning the

Booster Seats because Artsana possessed exclusive knowledge, intentionally

concealed the true characteristics of the Booster Seats from Plaintiffs and the

Nationwide Class members, and/or made misrepresentations that were rendered

misleading because they were contradicted by withheld facts.

               Plaintiffs and the Nationwide Class members suffered ascertainable

loss and actual damages as a direct and proximate result of Artsana’s concealment,



                                         59
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 60 of 106




misrepresentations, and/or failure to disclose material information.

              Artsana’s violations present a continuing risk to the Plaintiffs and the

Nationwide Class members, as well as to the general public. Artsana’s unlawful acts

and practices complained of above affect the public interest.

              Pursuant to 73 Pa. Cons. Stat. § 201-9.2(a), Plaintiffs and the

Nationwide Class members seek an order enjoining Artsana’s unfair or deceptive

acts or practices and awarding damages and any other just and proper relief available

under the Pennsylvania CPL.

                            NATIONWIDE COUNT III
                             UNJUST ENRICHMENT

              Plaintiffs repeat and reallege the allegations contained in the preceding

paragraphs as if fully set forth herein.

              Plaintiffs bring this count on behalf of themselves and members of the

Nationwide Class and, in the alternative, on behalf of the State Subclasses.

              Artsana knowingly accepted and enjoyed the benefits of Plaintiffs and

Class members purchasing or causing the purchase of Booster Seats.

              Artsana should not be able to retain the benefit of the funds paid

because the members of the Classes rendered payment with the expectation that the

Booster Seats would be as represented and warranted – a well-designed and

constructed product that was safe for children weighing as little as 30 pounds and

that provided safety in a side-impact car crash.


                                           60
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 61 of 106




              Artsana misrepresented and omitted material facts regarding the actual

dangers posed by the Booster Seats for children weighing 30 to 39 pounds and the

illusory protection provided by the Booster Seats in a side-impact car crash. Based

on those misrepresentations and omissions, the Plaintiffs and members of the Classes

purchased the Booster Seats through which Artsana profited.

              Equity dictates that Artsana’s ill-gotten gains be disgorged, and that

the Plaintiffs and members of the Classes are entitled to restitution.

                          COLORADO COUNT I
                    BREACH OF EXPRESS WARRANTIES
                         (Colo. Rev. Stat. § 4-2-313)

              Plaintiffs repeat and reallege the allegations contained in the preceding

paragraphs as if fully set forth here.

              Plaintiff Sayers (the “Colorado Plaintiff”) brings this claim on behalf

of herself and the Colorado Subclass.

              Artsana is and was at all relevant times a “seller” of Booster Seats

under Colo. Rev. Stat. § 4-2-313(1).

              The Colorado Plaintiff and all Colorado Subclass members who

purchased the Booster Seats in Colorado are “buyers” within the meaning of Colo.

Rev. Stat. § 4-2-313(1)(a).

              The Booster Seats are and were at all relevant times “goods” within

the meaning of Colo. Rev. Stat. § 4-2-105(1).



                                          61
         Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 62 of 106




               In connection with the purchase of the Booster Seats, Artsana provided

the Colorado Plaintiff and Colorado Subclass members with written express

warranties that the Booster Seats were free of defects.

               Further, Artsana expressly warranted and represented that its Booster

Seats:

              a.    Are safe for children who weigh as little as 30 pounds;

              b.    Are safe for children who weigh less than 40 pounds;

              c.    Provide head and torso protection;

              d.    Provide side-impact protection to keep children safe in side-

                    impact collisions; and

              e.    Included DuoGuard and DuoZone technology to provide

                    protection in a side-impact collision.

               Artsana’s express warranties formed the basis of the bargain that was

reached when the Colorado Plaintiff and Colorado Subclass members purchased the

Booster Seats. Artsana breached its express warranties because the Booster Seats are

not safe for children weighing between 30 and 40 pounds and do not protect child

occupants during a side-impact crash.

               As a direct and proximate result of Artsana’s breach of its express

warranties, the Colorado Plaintiff and Colorado Subclass members have been

damaged in an amount to be proven at trial.



                                          62
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 63 of 106




                    COLORADO COUNT II
     BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                   (Colo. Rev. Stat. § 4-2-314)

               Plaintiffs repeat and reallege the allegations contained in the

preceding paragraphs as if fully set forth here.

               The Colorado Plaintiff brings this claim on behalf of herself and the

Colorado Subclass.

               A warranty that the Booster Seats were in merchantable condition and

fit for the ordinary purpose for which such goods are used is implied by law pursuant

to Colo. Rev. Stat. § 4-2-314.

               The Booster Seats did not comply with the implied warranty of

merchantability because, at the time of sale and at all times thereafter, they were

defective and not in merchantable condition, would not pass without objection in the

trade, and were not fit for the ordinary purpose for which the Booster Seats were

used. Specifically, the Booster Seats are not safe for use by children weighing

between 30 and 40 pounds and do not provide safety and protection for children in

the event of a side-impact collision. Thus, the Booster Seats are inherently defective

and dangerous and pose a high risk of serious bodily injury or death if the child

weighs under 40 pounds or is involved in a side-impact collision.

               Artsana is and was at all relevant times a “merchant” with respect to

Booster Seats and a “seller” of Booster Seats under Colo. Rev. Stat. § 4-2-314(1).



                                          63
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 64 of 106




               The Booster Seats are and were at all relevant times “goods” within

the meaning of Colo. Rev. Stat. § 4-2-314(1)(a)-(f).

               As a direct and proximate result of Artsana’s breach of the implied

warranty of merchantability, the Colorado Plaintiffs and Colorado Subclass

members have been damaged in an amount to be proven at trial.

                    COLORADO COUNT III
     VIOLATION OF COLORADO CONSUMER PROTECTION LAW
                 (Colo. Rev. Stat. § 6-1-101, et seq.)

              Plaintiffs repeat and reallege the allegations contained in the preceding

paragraphs as if fully set forth here.

               The Colorado Plaintiff brings this Count on behalf of herself and the

Colorado Subclass.

               Defendant is a “person” under § 6-1-102(6) of the Colorado

Consumer Protection, Colo. Rev. Stat. § 6-1-101, et seq. Act (the “Colorado CPA”).

               The Colorado Plaintiff and Colorado Subclass members are

“consumers” for the purpose of Colo. Rev. Stat. § 6-1-113(1)(a) and each purchased

one or more Booster Seats.

               In the course of its business, Artsana, through its agents, employees,

and/or subsidiaries, violated the Colorado CPA by knowingly and intentionally

misrepresenting, omitting, concealing, and failing to disclose material facts

regarding the reliability, safety, and performance of the Booster Seats, as detailed



                                         64
         Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 65 of 106




above.

               Specifically, by misrepresenting the Booster Seats as safe for children

weighing 30 to 39 pounds, as safe in a side-impact collision, and as having special

features that provide children with protection in a side-impact collision, Artsana

engaged in one or more of the following unfair or deceptive business practices

prohibited by Colo. Rev. Stat. § 6-1-105:

              a.    Representing that the Booster Seats have characteristics, uses, or

              benefits that they do not have;

              b.    Representing that the Booster Seats are of a particular standard,

              quality, and grade when they are not;

              c.    Advertising the Booster Seats with an intent not to sell them as

              advertised;

              d.    Failing to disclose material information concerning the Booster

              Seats which information was known at the time of the Booster Seats’

              advertisement or sale with the intent to induce consumers to purchase

              the Booster Seats; and

              e.    Knowingly       or   recklessly    engaging   in   other   unfair,

              unconscionable, deceptive, deliberately misleading, false, or fraudulent

              acts or practices.

Colo. Rev. Stat. § 6-1-105(e), (g), (i), (u), (kkk).



                                           65
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 66 of 106




                  Artsana’s unfair or deceptive acts or practices, including

misrepresentations, concealments, omissions, and suppressions of material facts,

had a tendency or capacity to mislead and create a false impression in consumers,

and were likely to and did in fact deceive reasonable consumers, including the

Colorado Plaintiff and Colorado Subclass members, about the true safety and

reliability of Booster Seats, the quality of the Booster Seats, and the true value of the

Booster Seats.

                 In purchasing the Booster Seats, the Colorado Plaintiff and Colorado

Subclass members were deceived by Artsana’s failure to disclose that the Booster

Seats were unsafe for children under 40 pounds and by Artsana’s deceptive

marketing and labeling of its Booster Seats as providing side-impact protection when

it knew that its Booster Seats would not be safe in the event of a side-impact collision

and its Booster Seats’ features had not been shown to keep a child safe in a side-

impact collision.

                 The Colorado Plaintiff and Colorado Subclass members reasonably

relied upon Artsana’s false misrepresentations. They had no way of knowing that

Artsana’s representations were false and gravely misleading. As alleged herein,

Artsana engaged in extremely sophisticated methods of deception. The Colorado

Plaintiff and Colorado Subclass members did not, and could not, unravel Artsana’s

deception on their own, as Artsana kept secret any test results and corporate



                                           66
        Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 67 of 106




information indicating that the Booster Seats were not safe as advertised for children

under 40 pounds or in the event of side-impact collisions, and the Colorado Plaintiff

and other Colorado Subclass members were not aware of the unsafe nature of the

Booster Seats prior to purchase.

               Artsana had a duty to disclose the true safety characteristics of the

Booster Seats as described above because it knew the Colorado Plaintiff and the

other Colorado Subclass members were relying on Artsana’s material

misrepresentations and omissions regarding the features of the Booster Seats,

specifically, their safe weight range and the ability of features of the Booster Seats

to ensure safety in a side-impact collision.

               The facts misrepresented, concealed, and omitted by Artsana are

material in that a reasonable consumer, including the Colorado Plaintiff and the

Colorado Subclass members, would have considered them to be important in

deciding whether to purchase a Booster Seat and at what price. Had the Colorado

Plaintiff and Colorado Subclass members known about the true nature of the Booster

Seats, they would not have purchased them or would not have paid the prices they

paid.

               The Colorado Plaintiff and Colorado Subclass members were injured

and suffered ascertainable loss, injury-in-fact, and/or actual damage as a proximate

result of Artsana’s conduct in that the Colorado Plaintiff and Colorado Subclass



                                          67
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 68 of 106




members incurred costs, including overpaying for their Booster Seats.

               Artsana acted in bad faith in making its misrepresentations and

concealing material information about the safety of its Booster Seats from the

Colorado Plaintiff and Colorado Subclass members.

               Pursuant to Colo. Rev. Stat. § 6-1-113, the Colorado Plaintiff and

Colorado Subclass members seek monetary relief against Artsana measured as the

greater of (a) actual damages in an amount to be determined at trial and the

discretionary trebling of such damages, or (b) statutory damages in the amount of

$500 for the Colorado Plaintiff and each Colorado Subclass member.

               Artsana’s widespread false and deceptive advertisement directed to

the market generally implicates a significant public interest under Colorado law.

               The Colorado Plaintiff and Colorado Subclass members also seek

declaratory relief, injunctive relief, attorneys’ fees, and any other just and proper

relief available under the Colorado CPA.

                           FLORIDA COUNT I
                     BREACH OF EXPRESS WARRANTY
                           (Fla. Stat. § 672.313)

              Plaintiffs repeat and reallege the allegations contained in the preceding

paragraphs as if fully set forth herein.

              Plaintiff Tinker (the “Florida Plaintiff”) brings this claim on behalf of

herself and the Florida Subclass.



                                           68
         Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 69 of 106




               Artsana is and was at all relevant times a “merchant” with respect to

Booster Seats under Fla. Stat. § 672.104(1).

               The Florida Plaintiff and all Florida Subclass members who purchased

the Booster Seats in Florida are “buyers” within the meaning of Fla. Stat. §

672.103(1)(a).

               The Booster Seats are and were at all relevant times “goods” within

the meaning of Fla. Stat. § 672.105(1).

               In connection with the purchase of all Booster Seats, Artsana provided

the Florida Plaintiff and the Florida Subclass members with written express

warranties that the Booster Seats were free of defects.

               Further, Artsana expressly warranted and represented that its Booster

Seats:

              a.    Were safe for children who weigh as little as 30 pounds;

              b.    Were safe for children who weigh less than 40 pounds;

              c.    Provided head and torso protection;

              d.    Provided side-impact protection; and

              e.    Included DuoGuard and DuoZone technology to provide

              protection in a side-impact collision.

               Artsana’s express warranties formed the basis of the bargain that was

reached when the Florida Plaintiff and the Florida Subclass members purchased the



                                          69
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 70 of 106




Booster Seats.

              Artsana breached its express warranties because the Booster Seats are

not safe for children weighing between 30 and 40 pounds and do not provide

protection for child occupants during a side-impact crash.

              As a direct and proximate result of Artsana’s breach of its express

warranties, the Florida Plaintiff and Florida Subclass members have been damaged

in an amount to be proven at trial.

                           FLORIDA COUNT II
                      BREACH OF IMPLIED WARRANTY
                            (Fla. Stat. § 672.314)

              Plaintiffs repeat and reallege the allegations contained in the preceding

paragraphs as if fully set forth here.

              The Florida Plaintiff brings this claim on behalf of herself and the

Florida Subclass.

              Florida law states that “a warranty that the goods shall be

merchantable is implied in a contract for their sale if the seller is a merchant with

respect to goods of that kind.” Fla. Stat. § 672.314(1).

              Artsana is and was at all relevant times a “merchant” as defined by

Fla. Stat. § 672.104(1).

              The Florida Plaintiff and members of the Florida Subclass purchased

Booster Seats manufactured and marketed by Artsana by and through its authorized



                                          70
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 71 of 106




sellers for retail sale to consumers, or were otherwise expected to be the third-party

beneficiaries of Artsana’s contracts with authorized sellers, or eventual purchasers

when bought from a third party. At all relevant times, Artsana was a merchant,

manufacturer, marketer, warrantor, and/or seller of the Booster Seats. Artsana knew

or had reason to know of the specific use for which the Booster Seats were

purchased.

              The Booster Seats are and were at all relevant times goods within the

meaning of Fla. Stat. § 672.105(1).

              Artsana impliedly warranted that the Booster Seats were in

merchantable condition and fit. However, when sold, and at all times thereafter, the

Booster Seats were not in merchantable condition, were not fit for the ordinary

purpose of providing safety and protection for children in the event of a side-impact

crash, and were not fit for the ordinary purpose of providing safety and protection

for children who weighed between 30 and 40 pounds, thus presenting undisclosed

safety risks to children. Consequently, Artsana breached its implied warranty of

merchantability for the ordinary purpose for which the Booster Seats are purchased

and used.

              Artsana cannot disclaim its implied warranty as it knowingly sold

unsafe and hazardous booster seats.

              As a direct and proximate result of Artsana’s breach of the implied



                                         71
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 72 of 106




warranty of merchantability, the Florida Plaintiff and members of the Florida

Subclass have been damaged in an amount to be proven at trial.

              The Florida Plaintiff and members of the Florida Subclass have been

excused from performance of any warranty obligations as a result of Artsana’s

conduct described herein.

                     FLORIDA COUNT III
    VIOLATION OF THE FLORIDA UNFAIR & DECEPTIVE TRADE
                        PRACTICES ACT
                  (Fla. Stat. §§ 501.201, et seq. )

              Plaintiffs repeat and reallege the allegations contained in the preceding

paragraphs as if fully set forth here.

              The Florida Plaintiff brings this claim on behalf of herself and the

Florida Subclass.

              The Florida Plaintiff and Florida Subclass members are “consumers”

as defined by Fla. Stat. § 501.203.

              Artsana advertised, offered, or sold goods or services in Florida and

engaged in trade or commerce directly affecting the people of Florida.

              Artsana engaged in unconscionable, unfair, and deceptive acts and

practices in the conduct of trade and commerce, in violation of Fla. Stat. §

501.204(1).

              Artsana’s false representations and omissions as alleged above were

material because they were likely to deceive reasonable consumers.


                                         72
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 73 of 106




              For example, Artsana falsely and misleadingly represented that the

Booster Seats provided side-impact protection and were safe for children weighing

as little as 30 pounds. Artsana also failed to disclose material facts, including but not

limited to the following: (a) that Artsana’s Booster Seats would not provide any

appreciable protection to its child occupants in the event of a side-impact crash; (b)

that the Booster Seats were not safe for children weighing between 30 and 40

pounds; (c) that children should not be moved from a harnessed seat to a booster seat

until they reach the maximum weight or height of their harnessed seat; and (d) that

no child should use a booster seat until he or she weighs at least 40 pounds.

              Had the Florida Plaintiff and Florida Subclass members known the

truth, they would not have purchased the Booster Seats or would not have paid as

much for them. The Florida Plaintiff and Florida Subclass members acted reasonably

in relying on Artsana’s misrepresentations and omissions, the truth of which they

could not have discovered.

              As a direct and proximate result of Artsana’s deceptive acts and

practices, the Florida Plaintiff and Florida Subclass members have suffered and will

continue to suffer injury, ascertainable losses of money or property, and monetary

and non-monetary damages, including by not receiving the benefit of their bargain

in purchasing the Booster Seats.

              The Florida Plaintiff and Florida Subclass members seek all monetary



                                           73
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 74 of 106




and nonmonetary relief allowed by law, including actual or nominal damages under

Fla. Stat. § 501.21; declaratory and injunctive relief; reasonable attorneys’ fees and

costs, under Fla. Stat. § 501.2105(1); and any other relief that is just and proper.

                            ILLINOIS COUNT I
                    BREACH OF EXPRESS WARRANTIES
                        (810 Ill. Comp. Stat. 5/2-313)

              Plaintiffs repeat and reallege the allegations contained in the preceding

paragraphs as if fully set forth here.

              Plaintiff Monachino (the “Illinois Plaintiff”) brings this claim on

behalf of herself and the Illinois Subclass.

              Artsana is and was at all relevant times a “merchant” with respect to

Booster Seats under 810 ILCS 5/2-104(1), and a “seller” of Booster Seats under 5/2-

103(1)(d).

              The Illinois Plaintiff and all Illinois Subclass members who purchased

the Booster Seats in Illinois are “buyers” within the meaning of 810 ILCS 5/2-

103(1)(a).

              The Booster Seats are and were at all relevant times “goods” within

the meaning of 810 ILCS 5/2-105(1).

              In connection with the purchase of the Booster Seats, Artsana provided

the Illinois Plaintiff and Illinois Subclass members with written express warranties

that the Booster Seats were free of defects.



                                          74
         Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 75 of 106




               Further, Artsana expressly warranted and represented that its Booster

Seats:

              f.    Are safe for children who weigh as little as 30 pounds;

              g.    Are safe for children who weigh less than 40 pounds;

              h.    Provide head and torso protection;

              i.    Provide side-impact protection to keep children safe in side-

              impact collisions; and

              j.    Included DuoGuard and DuoZone technology to provide

              protection in a side-impact collision.

               Artsana’s express warranties formed the basis of the bargain that was

reached when the Illinois Plaintiff and Illinois Subclass members purchased the

Booster Seats. Artsana breached its express warranties because the Booster Seats are

not safe for children weighing between 30 and 40 pounds and do not protect child

occupants during a side-impact crash.

               As a direct and proximate result of Artsana’s breach of its express

warranties, the Illinois Plaintiff and Illinois Subclass members have been damaged

in an amount to be proven at trial.

                     ILLINOIS COUNT II
     BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                  (810 Ill. Comp. Stat. 5/2-314)

               Plaintiffs repeat and reallege the allegations contained in the preceding



                                          75
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 76 of 106




paragraphs as if fully set forth here.

              The Illinois Plaintiff brings this claim on behalf of herself and the

Illinois Subclass.

              A warranty that the Booster Seats were in merchantable condition and

fit for the ordinary purpose for which such goods are used is implied by law pursuant

to 810 ILCS 5/2-314.

              The Booster Seats did not comply with the implied warranty of

merchantability because, at the time of sale and at all times thereafter, they were

defective and not in merchantable condition, would not pass without objection in the

trade, and were not fit for the ordinary purpose for which the Booster Seats were

used. Specifically, the Booster Seats are not safe for use by children weighing

between 30 and 40 pounds and do not provide safety and protection for children in

the event of a side-impact collision. Thus, the Booster Seats are inherently defective

and dangerous and pose a high risk of serious bodily injury or death if the child

weighs under 40 pounds or is involved in a side-impact collision.

              Artsana is and was at all relevant times a “merchant” with respect to

Booster Seats under 810 ILCS 5/2-104(1), and a “seller” of Booster Seats under 5/2-

103(1)(d).

              The Illinois Plaintiff and all Illinois Subclass members who purchased

the Booster Seats in Illinois are “buyers” within the meaning of 810 ILCS 5/2-



                                         76
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 77 of 106




103(1)(a).

              The Booster Seats are and were at all relevant times “goods” within

the meaning of 810 ILCS 5/2-105(1).

              As a direct and proximate result of Artsana’s breach of the implied

warranty of merchantability, the Illinois Plaintiffs and Illinois Subclass members

have been damaged in an amount to be proven at trial.

                     ILLINOIS COUNT III
VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE
                 BUSINESS PRACTICES ACT
               (815 Ill. Comp. Stat. 505/1, et seq.)

              Plaintiffs repeat and reallege the allegations contained in the preceding

paragraphs as if fully set forth here.

              The Illinois Plaintiff brings this claim on behalf of herself and the

Illinois Subclass.

              Artsana, the Illinois Plaintiff, and the Illinois Subclass members are

“persons” within the meaning of 815 ILCS 505/1(c).

              The Illinois Plaintiff and Illinois Subclass members are “consumers”

within the meaning of 815 ILCS 505/1(e).

              The Booster Seats are “merchandise” within the meaning of 815 ILCS

505/1(b).

              Artsana was and is engaged in “trade” and “commerce” within the

meaning of 815 ILCS 505/1(f).

                                         77
         Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 78 of 106




               The Illinois Consumer Fraud and Deceptive Business Practices Act

(“Illinois CFDBPA”) prohibits “[u]nfair methods of competition and unfair or

deceptive acts or practices[.]” 815 ILCS 505/2.

               In the course of its business, Artsana, through its agents, employees,

and/or subsidiaries, violated the Illinois CFDBPA by knowingly and intentionally

misrepresenting, omitting, concealing, and failing to disclose material facts

regarding the reliability, safety, and performance of the Booster Seats, as detailed

above.

               Specifically, Artsana made the following misrepresentations and

omissions:

              a.    Misrepresenting that the Booster Seats are safe for children who

              weigh between 30 and 40 pounds;

              b.    Misrepresenting that the Booster Seats provide head and torso

              protection; and

              c.    Misrepresenting that the Booster Seats provide side-impact

              protection to keep children safe in side-impact collisions.

               Artsana’s representations were false and misleading because Artsana

omitted to disclose that: (a) Artsana knew that the Booster Seats are not safe for use

by children weighing between 30 and 40 pounds; (b) Artsana knew that use of its

Booster Seats by children weighing between 30 and 40 pounds makes them



                                          78
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 79 of 106




susceptible to serious bodily injury or death in the event of a car crash; (c) Artsana

had no basis for its claim that features of the Booster Seats would in fact protect

children in the event of a side-impact collision; and (d) Artsana knew that its Booster

Seats do not keep child occupants safe in a side-impact collision.

              Specifically, by misrepresenting the Booster Seats’ safety and by

failing to disclose and actively concealing the dangers and risk posed by the Booster

Seats, Artsana engaged in one or more of the following unfair or deceptive business

practices prohibited by 815 ILCS 505/2 and 510/2:

             a.     Causing likelihood of confusion or of misunderstanding as to the

             approval or certification of the Booster Seats;

             b.     Representing    that    the   Booster      Seats   have   approval,

             characteristics, uses, or benefits that they do not have;

             c.     Representing that the Booster Seats are of a particular standard,

             quality, and grade when they are not;

             d.     Advertising the Booster Seats with the intent not to sell them as

             advertised;

             e.     Engaging in other conduct which created a likelihood of

             confusion or of misunderstanding; and/or

             f.     Using or employing deception, fraud, false pretense, false

             promise or misrepresentation, or the concealment, suppression or



                                           79
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 80 of 106




             omission of a material fact with intent that others rely upon such

             concealment, suppression or omission, in connection with the

             advertisement and sale of the Booster Seats, whether or not any person

             has in fact been misled, deceived or damaged thereby.

815 ILCS 505/2 and 815 ILCS 510/2.

              Artsana’s    unfair   or   deceptive acts    or practices, including

misrepresentations, concealments, omissions, and suppressions of material facts,

had a tendency or capacity to mislead and create a false impression in consumers,

and were likely to and did in fact deceive reasonable consumers, including the

Illinois Plaintiff and Illinois Subclass members, about the true safety and reliability

of the Booster Seats, the quality of the Booster Seats, and the true value of the

Booster Seats.

              Artsana’s scheme and concealment of the true characteristics of the

Booster Seats were material to the Illinois Plaintiff and Illinois Subclass members,

as Artsana intended. Had they known the truth, the Illinois Plaintiff and Illinois

Subclass members would not have purchased Booster Seats or would not have paid

as much for them.

              The Illinois Plaintiff and Illinois Subclass members had no way of

discerning that Artsana’s representations were false and misleading or of otherwise

learning the facts that Artsana had concealed or failed to disclose. The Illinois



                                          80
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 81 of 106




Plaintiff and Illinois Subclass members did not, and could not, unravel Artsana’s

deception on their own.

              Artsana had an ongoing duty to the Illinois Plaintiff and Illinois

Subclass members to refrain from unfair or deceptive practices under the Illinois

CFDBPA in the course of its business. Specifically, Artsana owed the Illinois

Plaintiff and Illinois Subclass members a duty to disclose all the material facts

concerning the true characteristics of the Booster Seats because Artsana possessed

exclusive knowledge, intentionally concealed true characteristics of the Booster

Seats from the Illinois Plaintiff and Illinois Subclass members, and/or made

misrepresentations that were rendered misleading because they were contradicted by

withheld facts.

              The Illinois Plaintiff and Illinois Subclass members suffered

ascertainable loss and actual damages as a direct and proximate result of Artsana’s

concealment, misrepresentations, and/or failure to disclose material information.

              Artsana’s violations present a continuing risk to the Illinois Plaintiff

and Illinois Subclass members, as well as to the general public. Artsana’s unlawful

acts and practices complained of herein affect the public interest.

              Pursuant to 815 ILCS 505/10a, the Illinois Plaintiff and Illinois

Subclass members seek an order enjoining Artsana’s unfair or deceptive acts or

practices and awarding damages and any other just and proper relief available under



                                         81
         Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 82 of 106




the Illinois CFDBPA.

                            ILLINOIS COUNT IV
                  VIOLATION OF THE ILLINOIS UNIFORM
                   DECEPTIVE TRADE PRACTICES ACT
                      (815 Ill. Comp. Stat. 510/1, et seq.)

               Plaintiffs repeat and reallege the allegations contained in the preceding

paragraphs as if fully set forth here.

               The Illinois Plaintiff brings this claim on behalf of herself and the

Illinois Subclass.

               Artsana, the Illinois Plaintiff, and the Illinois Subclass members are

“persons” within the meaning of 815 ILCS 510/1(5).

               The Illinois Uniform Deceptive Trade Practices Act (“Illinois

UDTPA”) prohibits deceptive trade practices in the course of a business, vocation,

or occupation. 815 ILCS 510/2(a).

               In the course of its business, Artsana, through its agents, employees,

and/or subsidiaries, violated the Illinois UDTPA by knowingly and intentionally

misrepresenting, omitting, concealing, and failing to disclose material facts

regarding the reliability, safety, and performance of the Booster Seats, as detailed

above.

               Specifically, by misrepresenting the Booster Seats as safe, and by

failing to disclose and actively concealing the dangers and risks posed by the Booster

Seats, Artsana engaged in one or more of the following unfair or deceptive business

                                          82
         Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 83 of 106




practices prohibited by 815 ILCS 510/2(a):

              a.    Representing that the Booster Seats have characteristics, uses,

              benefits, and qualities which they do not have;

              b.    Representing that the Booster Seats are of a particular standard,

              quality, and grade when they are not;

              c.    Advertising the Booster Seats with the intent not to sell them as

              advertised; and

              d.    Engaging in other conduct which similarly creates a likelihood

              of confusion or misunderstanding.

815 ILCS 510/2(a)(5), (7), (9), and (12).

               Artsana’s   unfair   or   deceptive acts    or practices, including

misrepresentations, concealments, omissions, and suppressions of material facts,

had a tendency or capacity to mislead and create a false impression in consumers,

and were likely to and did in fact deceive reasonable consumers, including the

Illinois Plaintiff and Illinois Subclass members, about the true safety and reliability

of Booster Seats, the quality of the Booster Seats, and the true value of the Booster

Seats.

               Artsana’s scheme and concealment of the true characteristics of the

Booster Seats were material to the Illinois Plaintiff and Illinois Subclass members,

as Artsana intended. Had they known the truth, the Illinois Plaintiff and Illinois



                                            83
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 84 of 106




Subclass members would not have purchased the Booster Seats or would not have

paid as much for them.

              The Illinois Plaintiff and Illinois Subclass members had no way of

discerning that Artsana’s representations were false and misleading, or otherwise

learning the facts that Artsana had concealed or failed to disclose. The Illinois

Plaintiff and Illinois Subclass members did not, and could not, unravel Artsana’s

deception on their own.

              Artsana had an ongoing duty to the Illinois Plaintiff and Illinois

Subclass members to refrain from unfair or deceptive practices under the Illinois

UDTPA in the course of its business. Specifically, Artsana owed the Illinois

Plaintiff and Illinois Subclass members a duty to disclose all the material facts

concerning the Booster Seats because Artsana possessed exclusive knowledge,

intentionally concealed the true characteristics of the Booster Seats from the Illinois

Plaintiff and Illinois Subclass members, and/or made misrepresentations that were

rendered misleading because they were contradicted by withheld facts.

              The Illinois Plaintiff and Illinois Subclass members suffered

ascertainable loss and actual damages as a direct and proximate result of Artsana’s

concealment, misrepresentations, and/or failure to disclose material information.

              Artsana’s violations present a continuing risk to the Illinois Plaintiff

and Illinois Subclass members, as well as to the general public. Artsana’s unlawful



                                          84
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 85 of 106




acts and practices complained of herein affect the public interest.

              Pursuant to 815 ILCS 510/3, the Illinois Plaintiff and Illinois Subclass

members seek an order enjoining Artsana’s unfair or deceptive acts or practices and

any other just and proper relief available under the Illinois UDTPA.

                          MARYLAND COUNT I
                    BREACH OF EXPRESS WARRANTIES
                      (Md. Comm. Law §§ 2-313, et seq.)

              Plaintiffs repeat and reallege the allegations contained in the preceding

paragraphs as if fully set forth here.

              Plaintiff Mullins (the “Maryland Plaintiff”) brings this claim on behalf

of herself and the Maryland Subclass.

              The Maryland Plaintiff and Maryland Subclass members were at all

relevant times “consumers” under §§ 2-313, et seq.

              The Maryland Plaintiff and Maryland Subclass members bought

Artsana’s Booster Seats either directly from Artsana or through retailers, such as

Target, Walmart, Kohl’s, Buy Buy Baby, and Amazon, among others.

              The Booster Seats at issue constitute a “good” under §§ 2-313, et seq.

              Artsana is and was at all relevant times a merchant and/or seller under

§§ 2-313, et seq.

              Artsana, as the designer, manufacturer, marketer, distributor, and/or

seller, expressly warranted through the terms of its express limited warranty that its



                                         85
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 86 of 106




Booster Seats were free of defects in material or workmanship.

              Artsana, as the designer, manufacturer, marketer, distributor, and/or

seller, expressly warranted through the marketing, packaging, and labeling of the

Booster Seats that the Booster Seats:

             a.       Were safe for children who weigh as little as 30 pounds;

             b.       Were safe for children who weigh less than 40 pounds;

             c.       Provided head and torso protection;

             d.       Provided side-impact protection; and

             e.       Included DuoGuard and DuoZone technology to provide

             protection in a side-impact collision.

              Each model of the Booster Seat has an identical or substantially

identical warranty.

              The Maryland Plaintiff and the Maryland Subclass members have

privity of contract with Artsana through their purchase of the Booster Seat, and

through the express warranties that Artsana issued to its customers. Artsana’s

warranties accompanied the Booster Seats and were intended to benefit end-users of

the Booster Seat. To the extent that the Maryland Plaintiff and/or Maryland Subclass

members purchased the Booster Seats from third-party retailers, privity is not

required because Plaintiff and the Maryland Subclass Members are intended third-

party beneficiaries of the contracts between Defendant and third-party retailers, and



                                           86
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 87 of 106




because the express warranty is intended to benefit purchasers or owners subsequent

to the third-party retailers. In other words, the contracts are intended to benefit the

ultimate consumer or user of the Booster Seat.

                Artsana made the foregoing express representations and warranties to

all consumers, which became the basis of the bargain between the Maryland

Plaintiff, the Maryland Subclass members, and Artsana.

                In fact, Artsana’s Booster Seat is not safe in the event of a side-impact

collision and is not safe for children weighing between 30 and 40 pounds because

each of the express warranties is a false and misleading misrepresentation.

                Artsana breached these warranties and/or contractual obligations by

placing the Booster Seats into the stream of commerce and selling them to

consumers, when the Seats are unsafe and pose a significant safety risk to children.

The lack of safety inherent in the Booster Seats renders it unfit for its intended use

and purpose and substantially and/or completely impairs the use and value of the

Booster Seat.

                Artsana breached its express warranties by selling the Booster Seats,

which are in actuality not free of defects, are unsafe for use as represented, and

cannot be used for their ordinary purpose of protecting children (1) in the event of a

side-impact collision and/or (2) weighing between 30 and 40 pounds. Artsana

breached its express written warranties to the Maryland Plaintiff and the Maryland



                                           87
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 88 of 106




Subclass members in that the Booster Seats are not safe for their intended purpose

at the time that they left Artsana’s possession or control and were sold to the

Maryland Plaintiff and the Maryland Subclass members, creating a serious safety

risk to the children of the Maryland Plaintiff and the Maryland Subclass members.

              The Booster Seats that the Maryland Plaintiff and the Maryland

Subclass members purchased were uniformly deficient with respect to their ability

to protect children in the event of a side-impact collision and to protect children

weighing between 30 and 40 pounds, which caused each of them damages including

loss of the benefit of their bargain.

              The Maryland Plaintiff and the Maryland Subclass members were

injured as a direct and proximate result of Artsana’s breach of its express warranties

because they did not receive the benefit of their bargain, lost the product’s intended

benefits, and suffered damages at the point-of-sale, as they would not have

purchased the Booster Seats or would not have paid as much if they had known the

truth about the unreasonable safety risks to children posed by the Booster Seats.

                     MARYLAND COUNT II
      BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                (Md. Comm. Law §§ 2-314 and 2-315)

              Plaintiffs repeat and reallege the allegations contained in the preceding

paragraphs as if fully set forth here.

              The Maryland Plaintiff brings this claim on behalf of herself and the



                                         88
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 89 of 106




Maryland Subclass.

              Maryland law states that “a warranty that the goods shall be

merchantable is implied in a contract for their sale if the seller is a merchant with

respect to goods of that kind.” Md. Comm. Law § 2-314(1).

              Artsana is and was at all relevant times a “merchant” as defined by

Md. Comm. Law § 2-104(1).

              The Maryland Plaintiff and members of the Maryland Subclass

purchased Booster Seats manufactured and marketed by Artsana by and through its

authorized sellers for retail sale to consumers, or were otherwise expected to be the

third-party beneficiaries of Artsana’s contracts with authorized sellers, or eventual

purchasers when bought from a third party. At all relevant times, Artsana was a

merchant, manufacturer, marketer, warrantor, and/or seller of the Booster Seats.

Artsana knew or had reason to know of the specific use for which the Booster Seats

were purchased.

              The Booster Seats are and were at all relevant times “goods” within

the meaning of Md. Comm. Law § 2-105(1).

              Artsana impliedly warranted that the Booster Seats were in

merchantable condition, were fit for the ordinary purpose for which Booster Seats

are used, and conformed to the promises and affirmations of fact made on the

Booster Seats’ packaging. However, when sold, and at all times thereafter, the



                                         89
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 90 of 106




Booster Seats were not in merchantable condition, were not fit for the ordinary

purpose of providing safety and protection for children in the event of a side-impact

crash, were not fit for the ordinary purpose of providing safety and protection for

children who weighed between 30 and 40 pounds, and did not conform to the

promises on the Booster Seats’ packaging that the Booster Seats provided side-

impact protection and were safe for children weighing between 30 and 40 pounds.

Thus, Artsana breached its implied warranty of merchantability.

              As a direct and proximate result of Artsana’s breach of the implied

warranty of merchantability, the Maryland Plaintiff and members of the Martyland

Subclass have been damaged in an amount to be proven at trial.

              The Maryland Plaintiff and members of the Maryland Subclass have

been excused from performance of any warranty obligations as a result of Artsana’s

conduct described above.

                     MARYLAND COUNT III
     VIOLATION OF MARYLAND CONSUMER PROTECTION ACT
            (Md. Code, Commercial Law, §§ 13-101, et seq.)

              Plaintiffs repeat and reallege the allegations contained in the preceding

paragraphs as if set forth here.

              The Maryland Plaintiff brings this claim on behalf of herself and the

Maryland Subclass.

              The Maryland Plaintiff and Maryland Subclass members were at all



                                         90
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 91 of 106




relevant times “consumers” as defined in Md. Code, Commercial Law, § 13-101(c).

              Defendant Artsana was at all relevant times a “person” and a

“merchant” as defined in Md. Code, Commercial Law, § 13-101.

              Defendant Artsana advertises, offers, or sells “consumer goods” or

“consumer services” as defined by Md. Comm. Code § 13-101.

              Defendant Artsana was at all relevant times engaged in trade or

commerce through its “advertising” and “sale” of the Booster Seats at issue, as

defined in as defined in Md. Comm. Code § 13-101.

              The Booster Seats at issue constitute “merchandise” as defined in as

defined in Md. Comm. Code § 13-101.

              Defendant’s foregoing unfair and deceptive acts and trade practices,

including its omissions, were and are committed in its course of trade or commerce,

directed at consumers, affect the public interest, and injured the Maryland Plaintiff

and Maryland Subclass members.

              Defendant’s foregoing unfair and deceptive acts and trade practices,

including its omissions, were material, in part, because they concerned an essential

part of the Booster Seats’ intended use and provision of safety to children.

Defendant omitted material facts regarding the safety (or lack thereof) of the Booster

Seats by failing to disclose that the Seats were unsafe for children weighing between

30 and 40 pounds, that Defendant had no basis for its claims that special features of



                                         91
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 92 of 106




the Booster Seats would keep a child safe during a side-impact collision, and that, in

fact, the Booster Seats will not adequately protect children in the event of a side-

impact collision. Rather than disclose this information, Defendant marketed and

labeled the Booster Seats as providing “side impact” protection and misrepresented

that the Seats were safe for children weighing as little as 30 pounds.

               Defendant intended the Maryland Plaintiff and Maryland Subclass

members to rely upon its misrepresentations regarding the safety of its Booster Seats,

including that the Seats provide side-impact collision protection and are safe for

children weighing as little as 30 pounds.

               The Booster Seats pose an unreasonable risk to the safety of children

in the event of a side-impact collision, despite Defendant’s representation that the

Seats provide side-impact protection, and, contrary to Defendant’s claim, are not

safe for children weighing between 30 and 40 pounds.

               Defendant did not disclose this information to consumers.

               Artsana’s foregoing unfair and deceptive acts and trade practices,

including its omissions, were and are fraudulent and deceptive acts or practices in

violation of the Maryland Consumer Protection Act, as defined in Md. Comm. Code

§ 13-101, et seq., in that:

             a.     Defendant    manufactured,     labeled,   packaged,    marketed,

             advertised, distributed, and/or sold the Booster Seats as having safety



                                            92
Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 93 of 106




     features that protected children in the event of a side-impact collision

     and as being safe for children weighing as little as 30 pounds when it

     knew, or should have known, that the Booster Seats did not possess the

     character, benefit, and/or use that Defendant misrepresented them as

     having. Rather, the Booster Seats posed an unreasonable risk to the

     safety of children in the event of a side-impact collision and when

     children weigh between 30 and 40 pounds;

     b.    Defendant     manufactured,     labeled,   packaged,    marketed,

     advertised, distributed, and/or sold the Booster Seats as having safety

     features that protected children in the event of a side-impact collision

     and as being safe for children weighing as little as 30 pounds when it

     knew, or should have known, that the Booster Seats were not of the

     standard and quality that Defendant misrepresented them to be. Rather,

     the Booster Seats posed an unreasonable risk to the safety of children

     in the event of a side-impact collision and when children weigh between

     30 and 40 pounds;

     c.    Defendant knew that the fact that its Booster Seats did not

     actually have safety features protecting children in the event of a side-

     impact collision, that they were not safe for childen weighing between

     30 and 40 pounds, and that they presented an unreasonable risk to the



                                 93
Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 94 of 106




     safety of children was unknown to and would not be easily discovered

     by the Maryland Plaintiff and Maryland Subclass members, and would

     defeat their ordinary, foreseeable and reasonable expectations

     concerning the performance of the Booster Seats;

     d.    Defendant advertised its Booster Seats or offered its Booster

     Seats for sale as having safety features protecting children in the event

     of a side-impact collision and were safe for children weighing between

     30 and 40 pounds when it had no intent to sell the Booster Seats as

     advertised or offered;

     e.    Defendant misrepresented the safety of its Booster Seats and

     knowingly concealed and omitted the fact that its Booster Seats did not

     actually have safety features protecting children in the event of a side

     impact collision and were not safe for childen weighing between 30 and

     40 pounds with the intent that the Maryland Plaintiff and Maryland

     Subclass members rely on the same in connection with the purchase of

     the Booster Seats;

     f.    The Maryland Plaintiff and Maryland Subclass members were

     deceived by Defendant’s failure to disclose and could not discover the

     fact that Defendant’s Booster Seats did not actually have safety features

     protecting children in the event of a side impact collision, that they were



                                  94
      Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 95 of 106




            not safe for childen weighing between 30 and 40 pounds, and that they

            presented an unreasonable risk to the safety of children; and

            g.     Defendant’s deceptive acts and practices, including its

            omissions, injured the Maryland Plaintiff and Maryland Subclass

            members, and had – and still have – the potential to injure members of

            the public at-large.

             The Maryland Plaintiff and Maryland Subclass members suffered

damages when they purchased the Booster Seats. Defendant’s fraudulent and

deceptive practices caused actual damages to the Maryland Plaintiff and the

Maryland Subclass members who were unaware that Defendant’s Booster Seats did

not actually have safety features protecting children in the event of a side impact

collision, that they were not safe for childen weighing between 30 and 40 pounds,

and that they presented an unreasonable risk to the safety of children,

notwithstanding Defendant’s representations at the time of purchase.

             Defendant’s foregoing deceptive acts and practices, including its

omissions, were likely to deceive, and did deceive, consumers acting reasonably

under the circumstances.

             Consumers, including the Maryland Plaintiff and Maryland Subclass

members, would not have purchased the Booster Seats or would not have paid as

much for the Booster Seats had they known that Defendant’s Booster Seats did not



                                        95
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 96 of 106




actually have safety features protecting children in the event of a side impact

collision, that they were not safe for childen weighing between 30 and 40 pounds,

and that they presented an unreasonable risk to the safety of children.

               As a direct and proximate result of Defendant’s deceptive acts and

practices, including its omissions, the Maryland Plaintiff and Maryland Subclass

members have been damaged as alleged herein, and are entitled to recover actual

damages to the extent permitted by law, including class action rules, in an amount

to be proven at trial.

               In addition, the Maryland Plaintiff and Maryland Subclass members

seek equitable and injunctive relief against Defendant on terms that the Court

considers reasonable, and reasonable attorneys’ fees and costs.

                                  TEXAS COUNT I
                         BREACH OF EXPRESS WARRANTY
                           (Tex. Bus. & Com. Code § 2.313)

               Plaintiffs repeat and reallege the allegations contained in the

preceding paragraphs as if set forth here.

               Plaintiff Murphree (the “Texas Plaintiff”) brings this claim on behalf

of herself and the Texas Subclass.

               Artsana is and was at all relevant times a “merchant” with respect to

the Booster Seats under Tex. Bus. & Com. Code § 2.104(a) and a “seller” of Booster

Seats under Tex. Bus. & Com. Code § 2.103(a)(4).



                                         96
         Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 97 of 106




                 The Texas Plaintiff and all Texas Subclass members who purchased

Booster Seats in Texas are “buyers” within the meaning of Tex. Bus. & Com. Code

§ 2.103(a)(1).

                 The Booster Seats are and were at all relevant times “goods” within

the meaning of Tex. Bus. & Com. Code § 2.105(a).

                 In connection with the purchase of all Booster Seats, Artsana provided

the Texas Plaintiff and Texas Subclass members with written express warranties that

the Booster Seats were free of defects.

                 Further, Artsana expressly warranted and represented that its Booster

Seats:

              a.      Were safe for children who weigh as little as 30

              pounds;

              b.      Were safe for children who weigh less than 40

              pounds;

              c.      Provided head and torso protection;

              d.      Provided side-impact protection; and

              e.      Included DuoGuard and DuoZone technology to

              provide protection in a side-impact collision.

                 Artsana’s express warranties formed the basis of the bargain that was

reached when the Texas Plaintiff and the Texas Subclass members purchased the



                                           97
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 98 of 106




Booster Seats.

              Artsana breached its express warranties because the Booster Seats are

not safe for children weighing less than 40 pounds and do not protect child occupants

during a side-impact crash and DuoGuard and DuoZone do not actually provide

protection in a side-impact collision.

              As a direct and proximate result of Artsana’s breach of its express

warranties, the Texas Plaintiff and the Texas Subclass members have been damaged

in an amount to be proven at trial.

                               TEXAS COUNT II
                      BREACH OF IMPLIED WARRANTY
                      (Tex. Bus. & Com. Code Ann. § 2.314)

              Plaintiffs repeat and reallege the allegations contained in the preceding

paragraphs as if set forth here.

              The Texas Plaintiff brings this claim on behalf of herself and the Texas

Subclass.

              Texas law states that “a warranty that the goods shall be merchantable

is implied in a contract for their sale if the seller is a merchant with respect to goods

of that kind.” Tex. Bus. & Com. Code § 2.314(a).

              Artsana is and was at all relevant times a “merchant” as defined by

Tex. Bus. & Com. Code § 2.104(a).

              The Texas Plaintiff and members of the Texas Subclass purchased



                                           98
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 99 of 106




Booster Seats manufactured and marketed by Artsana by and through its authorized

sellers for retail sale to consumers, or were otherwise expected to be the third-party

beneficiaries of Artsana’s contracts with authorized sellers, or eventual purchasers

when bought from a third party. At all relevant times, Artsana was a merchant,

manufacturer, marketer, warrantor, and/or seller of the Booster Seats. Artsana knew

or had reason to know of the specific use for which the Booster Seats were

purchased.

              The Booster Seats are and were at all relevant times goods within the

meaning of Tex. Bus. & Com. Code § 2.105(a).

              Artsana impliedly warranted that the Booster Seats were in

merchantable condition and fit. However, when sold, and at all times thereafter, the

Booster Seats were not in merchantable condition, were not fit for the ordinary

purpose of providing safety and protection for children in the event of a side-impact

crash, and were not fit for the ordinary purpose of providing safety and protection

for children who weighed less than 40 pounds, thus presenting undisclosed safety

risks to children. Consequently, Artsana breached its implied warranty of

merchantability for the ordinary purpose for which the Booster Seats are purchased

and used.

              Artsana cannot disclaim its implied warranty as it knowingly sold

unsafe and hazardous booster seats.



                                         99
      Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 100 of 106




              As a direct and proximate result of Artsana’s breach of the implied

warranty of merchantability, Texas Plaintiff and members of the Texas Subclass

have been damaged in an amount to be proven at trial.

              The Texas Plaintiff and members of the Texas Subclass have been

excused from performance of any warranty obligations as a result of Artsana’s

conduct described herein.

                           TEXAS COUNT III
            VIOLATION OF THE TEXAS DECEPTIVE TRADE
            PRACTICES AND CONSUMER PROTECTION ACT
                (Tex. Bus. & Com. Code §§ 17.41, et seq.)

              Plaintiffs repeat and reallege the allegations contained in the preceding

paragraphs as if set forth here.

              The Texas Plaintiff brings this claim on behalf of herself and the Texas

Subclass.

              The Texas Plaintiff and the Texas Subclass members are individuals

with assets of less than $25 million. See Tex. Bus. & Com. Code § 17.41.

              The Texas Deceptive Trade Practices-Consumer Protection Act

(“Texas DTPA”) provides a private right of action to a consumer where the

consumer suffers economic damage as the result of either (i) the use of false,

misleading, or deceptive acts or practices specifically enumerated in Tex. Bus. &

Com. Code § 17.46(b); or (ii) “an unconscionable action or course of action by any

person.” Tex. Bus. & Com. Code § 17.50(a)(2) & (3).


                                         100
      Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 101 of 106




              The Texas DTPA declares several specific actions to be unlawful,

including: “(5) Representing that goods or services have sponsorship, approval,

characteristics, ingredients, uses, benefits, or qualities that they do not have”; “(7)

Representing that goods or services are of a particular standard, quality, or grade, or

that goods are of a particular style or model, if they are of another”; and “(9)

advertising goods or services with intent not to sell them as advertised.” An

“unconscionable action or course of action” means “an act or practice which, to a

consumer’s detriment, takes advantage of the lack of knowledge, ability, experience,

or capacity of the consumer to a grossly unfair degree.” Tex. Bus. & Com. Code §

17.45(5). As detailed above, Artsana has engaged in each of these actions declared

unlawful under the Texas DTPA and thereby caused economic damages to the Texas

Plaintiff and the Texas Subclass.

              In the course of its business, Artsana willfully failed to disclose the

safety risks posed by its Booster Seats, which put children’s health and wellbeing at

serious risk in side-impact car crashes and when those children weighed between 30

and 40 pounds.

              Artsana also engaged in unlawful trade practices by employing

deception, deceptive acts or practices, fraud, misrepresentations, or concealment,

suppression, or omission of any material fact with intent that others rely upon such

concealment, suppression, or omission, in connection with the sale of its Booster



                                         101
         Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 102 of 106




Seats.

               Artsana’s unfair or deceptive acts or practices were likely to and did

in fact deceive reasonable consumers, including the Texas Plaintiff and the Texas

Subclass members, about the true safety risks posed by its Booster Seats.

               Artsana intentionally and knowingly misrepresented material facts

regarding its Booster Seats with intent to mislead the Texas Plaintiff and the Texas

Subclass members.

               Artsana knew or should have known that its conduct violated the

Texas DTPA.

               Artsana owed the Texas Plaintiff and the Texas Subclass members a

duty to disclose the truth about the safety risks posed by its Booster Seats, because

Artsana:

              a.    Possessed exclusive knowledge about the actual safety of its

              Booster Seats in side-impact collisions;

              b.    Possessed exclusive knowledge that its proprietary technology

              identified as DuoGuard and DuoZone did not actually provide side-

              impact protection;

              b.    Knew the Texas Plaintiff and the Texas Subclass members

              would not reasonably know that its Booster Seats were not safe for

              children weighing between 30 and 40 pounds;



                                         102
      Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 103 of 106




            c.    Intentionally concealed the foregoing from the Texas Plaintiff

            and the Texas Subclass members; and/or

            d.    Made incomplete and misleading representations that the

            Booster Seats provided side-impact protection and were safe for

            children weighing between 30 and 40 pounds while purposefully

            withholding material facts from Texas Plaintiff and the Texas

            Subclass members that contradicted these representations.

             Artsana’s omissions and/or misrepresentations about the safety of its

Booster Seats were material to the Texas Plaintiff and the Texas Subclass members.

             The Texas Plaintiff and the Texas Subclass members suffered

ascertainable loss caused by Artsana’s misrepresentations and its concealment of

and failure to disclose material information. The Texas Plaintiff and the Texas

Subclass members would not have purchased the Booster Seats or would not have

paid as much for the Booster Seats but for Artsana’s violations of the Texas DTPA.

             Artsana had an ongoing duty to its customers to refrain from unfair

and deceptive practices under the Texas DTPA. As a direct and proximate result of

Artsana’s violations of the Texas DTPA, Texas Plaintiff and the Texas Subclass

members have suffered injury-in-fact and actual damages.

             Artsana’s violations present a continuing risk to the Texas Plaintiff as

well as to the general public. Artsana’s unlawful acts and practices complained of



                                       103
       Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 104 of 106




above affect the public interest.

               Plaintiffs have sent Artsana pre-suit notice of their claims under the

Texas Deceptive Trade Practices and Consumer Protection Act, Tex. Bus. & Com.

Code § 17.41, et seq. A copy of this complaint is also being mailed to the Attorney

General of the State of Texas in accordance with Tex. Bus. & Com. Code § 17.501.

               Pursuant to Tex. Bus. & Com. Code § 17.505(a), in the event that

Artsana does not rectify its conduct within 60 days of the pre-suit notice, the Texas

Plaintiff will be entitled under the DTPA to obtain monetary relief against Artsana,

measured as actual damages in an amount to be determined at trial, treble damages

for Artsana’s knowing violations of the Texas DTPA, and any other just and proper

relief available under the Texas DTPA.

                           JURY TRIAL DEMANDED

       Plaintiffs demand a trial by jury of all claims in this Class Action Complaint

so triable.

                              PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the other members

of the Classes, respectfully request that this Court enter an Order:

              a. Certifying the Nationwide Class and/or the State Subclasses and

                 appointing Plaintiffs as the Class Representatives, and appointing

                 Plaintiffs’ Counsel as Class Counsel under Rule 23 of the Federal


                                         104
Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 105 of 106




          Rules of Civil Procedure;

     b. Declaring that Artsana’s failure to disclose the dangers of its

          Booster Seats was deceptive, unfair and unlawful;

     c. Finding that Artsana’s conduct was deceptive, unfair and unlawful

          as alleged herein;

     d. Finding that Artsana’s conduct was in violation of the statutes and

          common law referenced herein;

     e. Awarding Plaintiffs and the other Class members actual,

          compensatory, and consequential damages;

     f.   Awarding Plaintiffs and the other Class members punitive

          damages, statutory damages, and penalties, as allowed by law;

     g. Awarding Plaintiffs and the other Class members restitution and

          disgorgement;

     h. Awarding Plaintiffs and the other Class members pre-judgment and

          post-judgment interest;

     i.   Awarding Plaintiffs and the other Class members reasonable

          attorneys’ fees costs and expenses and

     j.   Granting such other relief as the Court deems just and proper.




                                 105
      Case 5:21-cv-01876-JMG Document 1 Filed 04/22/21 Page 106 of 106




Dated: April 22, 2021                     Respectfully submitted,


                                          /s/ Arthur Stock
                                          GREG COLEMAN LAW PC
                                          Arthur Stock (PA Bar No. 64336)
                                          Jonathan B. Cohen*
                                          First Tennessee Plaza
                                          800 Gay Street, Ste. 1100
                                          Knoxville, TN 37929
                                          Telephone: (865) 247-0080
                                          Facsimile: (865) 522-0049
                                          arthur@gregcolemanlaw.com
                                          jonathan@gregcolemanlaw.com

                                          Martha A. Geer*
                                          Sarah J. Spangenburg*
                                          900 W. Morgan Street
                                          Raleigh, NC 27603
                                          Telephone: (919) 600-5000
                                          Facsimile: (919) 600-5035
                                          martha@whitfieldbryson.com
                                          sarah@whitfieldbryson.com

                                          *Applications pro hac vice
                                           forthcoming

                                          Attorneys for Plaintiffs and the Class
                                          and Subclasses




                                    106
